DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Priority
Acknowledgement is made that this application is a CON of 16/863,594 and a CIP of 15/853,391.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: "10414"; "13404"; "18420"; "18422"; and "20514".
The drawings are objected to for misspelling in fig. 149: “motor”.
The drawings have not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the drawings. As a matter of practicality, the Examiner will continue to focus on the portions of the drawings pertaining directly to the subject matter of the instant claims. For the other drawings, the Examiner suggests reviewing the parent application ‘391 (and any other continuations thereof) for previously made suggestions for corrections to drawings previously presented to the Examiner therein; likewise, the Examiner suggests reviewing any other related/associated applications (such as ‘594) for drawing correction suggestions therein as examination thereof becomes available to the Applicant.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
 The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which Applicant may become aware in the specification. Similar to the suggestions pertaining to the drawings above, the Examiner likewise suggests that Applicant review any suggestions for corrections made in related/associated applications.
Claim Objections
Claim(s) 5-7 and 23 is/are objected to because of the following informalities: 
As to claims 5, 6, 7, & 23, 
 the conjunction within a “list consisting of” should be “[[or]] and”; see MPEP 2117(I). 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-12 and 18-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant cited Skrinde (US 20120215348 A1; hereafter “Skrinde”).

Regarding independent claim 1,
 
 Skrinde teaches an apparatus (distributed control having distributed control having control system hardware and operating environment) for performing an inspection on an inspection surface (inspected work surface; see exemplary inspected surface of pipe in fig. 7) with an inspection robot (SROV) (Title “Submersible robotically operable vehicle system for infrastructure maintenance and inspection”), the apparatus (distributed control having distributed control having control system hardware and operating environment) comprising (see figs. 18-20 for control hardware and software details; see fig. 6 for exemplary robot configuration; [0086] “FIG. 6 shows an illustrative embodiment of SROV sensor-based inspection capability”; [0202] functional subsystems part of one or more computer or distributed as convenient; [0069] “Modules and major assemblies have on-board intelligence (e.g., a computer or processor and software) that provides functional control, programmability, automated self-identification (including functionality) on being connected, and collection of data from sensors that instrument the module and/or major assembly”; [0070] “control system”; [0118]-[0133] “Module Intelligence and Instrumentation” details; [0168]-[0173] “Control System Hardware and Operating Environment” details): 
an inspection data circuit (portion of distributed control having control system hardware and operating environment for interpreting inspection data) structured to interpret inspection data (inspection data from robotic sensors) of the inspection surface (inspected work surface) (bold for emphasis: Title " Submersible Robotically Operable Vehicle System For Infrastructure Maintenance And Inspection”) interrogating an inspection surface (inspected work surface; see exemplary inspected surface of pipe in fig. 7) with a plurality of inspection sensors (bold for emphasis: [0001] “invention may be applied to a broad range of robotic and ROV technologies and a wide variety of work surfaces (typically a constructed surface)”; Abstract “apparatus merges diverse disciplines to effect inspecting, cleaning, treating, repairing”; [0075] “the SROV resolves these limitations (FIG. 6) in its ability to conduct, integrate and model a simultaneous multiplicity of sensor-based techniques. A collection of sensors can effectively form an envelope around the SROV (660 and 670), enabling the operator to be presented with a multi-faceted view and understanding of the `before and after" of work processes performance. This includes a detailed analysis of remediation performance, and resultant surface and subsurface conditions. Any new sensor can be added with the sensor's designer”); [0158]-[0159] provides an extensive list of sensors including “ultra sonic”, “imaging”, & “temperature” sensors, [0073] “analyze status signals from the SROV”; see also reference claim 10 “means for receiving any status report; means for storing any received status report; and, means for reviewing any set of received and stored status reports with a controllable time element allowing the review to be independent of the temporal linkage of the reports within that set”; Background “The Need” and “An Industry Example” [0004]-[0005] “fouling and “deterioration”; [0001] “solid debris, sludge, attached living organisms, damaged portions of the infrastructure”; [0075]; [0117] “automated remediation for any of the following: interior infrastructure surfaces as characterized by size, geometry, and irregularities (e.g., curves, slopes, angles, or protrusions); exterior infrastructure surfaces; a variety of types and amounts of fouling”; [0180] “inspection data used to identify obstacles, irregularities, fouling, and obstructions”; [0181] “detecting and working around types of obstacles or irregularities, autonomous pre-remediation and post-remediation inspection, and so on”; [0193] “fouling, debris, or obstacles”); 
a robot positioning circuit (portion of distributed control having control system hardware and operating environment for interpreting inspection data) structured to interpret position data of the inspection robot (SROV) (bold for emphasis: [0076] “feedback of positioning, movement”; [0118] “Track Tool could have intelligence and sensors focusing on position, location, energy usage, internal temperature, drive tread motion, and pressure”; [0120] “Sensors respond with feedback of positioning, movement and other environmental results to provide a complete, closed-loop; [0121] “rotary positioning (i.e., radial orientation)” and “accurate radial and rotary positioning”; [0128] “includes a positioning sensor to indicate the position of travel” and “sensor arrays as required to instrument articulation issues (e.g., speed, acceleration”; [0132] “Sensors include any of the set of possible internal-to-the-module sensors (e.g., position, orientation, speed, electronic resistance, magnetic, accelerometric, force, pressure or chemical differentiation, angular deflection, haptic, self-check diagnostics, and other conditions)”; [0138] “sensors oriented to general operations and navigation and that may include sensors to detect orientation (e.g., lateral and longitudinal trim, depth, etc.), tilt (e.g., pitch, yaw, or roll), position (e.g., external references, transit, natural landmarks, or artificial landmarks from which SROV position may be computed relative to a map)”; [0143] “Position and orientation, both localized and global, of the rotating frame may be sensed via the Bus and on-board sensors for the Shoulder Module or a specific sub-portion pertinent to a specific sensor”; [0158] “Inspection activities may include real-time before and after sensing of work process performance, resultant surface finish and sub-surface structural condition, or the environment mapping to support navigation, orientation, and positioning”; [0177] “and monitors SROV parameters (e.g., position, travel, routing through the conduit, etc.); and navigates the SROV”; [0183] “Optionally, a representation or image (e.g., previously recorded, acquired from a camera, simulated, etc.) of the SROV may be incorporated to show its position, orientation, and movements with respect to the work area” and “views of SROV position and orientation”; [0187] “aggregates current real-world status data (returned by sensors (e.g., joint assembly, motion, positioning, and inspection sensors)”; [0198] “record of the insertion and transit of the SROV and its current position”; [0199] “The Navigation Subsystem (1960) receives signals and data relevant to SROV position and orientation, interprets those signals, determines SROV position and orientation, and forwards this information (1962) to other subsystems”; [0200] Positioning Subsystem; [0206] “sensors that provide measures of payout, position, operating, and health status”; [0225] “Other embodiments may utilize additional methods and means for determining position, including satellite or other global positioning frameworks, sonic, acoustic, laser telemetry, or any other practicable means that can provide positional data for the purposes of navigation, mapping or control”);
a user interaction circuit (portion of distributed control having control system hardware and operating environment for interacting with user) structured to interpret an inspection visualization request for an inspection map (bold for emphasis: [0195] “interface (1912) for operators to interact with the software system, including output (e.g., video display, audio, optics, speech generation, haptics, etc.) and input (e.g., mouse and keyboard, touch, voice recognition, accelerometric, pressure, etc.)”; [0117] “enable real-time, real-world coordination between operating model and real world conditions of both environment and that module itself”; [0169] “through input devices such as a keyboard (2018) or a pointing device (2020). The keyboard permits entry of textual information into computer, as known within the art, and embodiments are not limited to any particular type of keyboard. The pointing device permits the control of the screen pointer provided by a graphical user interface (GUI) of operating systems”; [0172] “The computer can be operated using at least one operating system to provide a graphical user interface (GUI) including a user-controllable pointer. The computer can have at least one web browser application program executing within at least one operating system, to permit users of the computer to access an intranet, extranet or Internet”; [0174]-[0176] operator interface, override and control; [0183] “The operator interface of the CCU preferably incorporates a virtual, three-dimensional portrayal of the work area, the SROV as configured, and activities of the SROV, combining pre-loaded submerged infrastructure data with sensor data from the SROV during operation. For example, a previously acquired and loaded visual image of the work area may be overlaid with schematics, plots, and identification of obstacles, deviations, or other data. This data may be acquired, for example, by separate inspection or by the SROV during operation. Optionally, a representation or image (e.g., previously recorded, acquired from a camera, simulated, etc.) of the SROV may be incorporated to show its position, orientation, and movements with respect to the work area. Preferably, the operator may change perspectives and viewing angles, zoom in and out, directly test the operating conditions using a `haptic` interface to verify the feasibility and/or safety of a Tool's operation, and control other viewing or display options so as to optimize monitoring, interaction, and control. This method eliminates the "operator blindness"”; [0184] “During operation, the CCU records Operator Instructions (Sensor Data (both from the SROV and from the MP), and correlates it with the Solution Patterns being used. Performance, unanticipated events, and errors are analyzed in real-time and corrective actions taken, either autonomously or under operator control”; [0138] “sensors oriented to general operations and navigation and that may include sensors to detect orientation (e.g., lateral and longitudinal trim, depth, etc.), tilt (e.g., pitch, yaw, or roll), position (e.g., external references, transit, natural landmarks, or artificial landmarks from which SROV position may be computed relative to a map)”; [0158] “Inspection activities may include real-time before and after sensing of work process performance, resultant surface finish and sub-surface structural condition, or the environment mapping to support navigation, orientation, and positioning”; [0198] “The Planning Subsystem (1950) receives sensor data and status, detects obstacles and other deviations from anticipated surface and infrastructure conditions (using, for example, maps, obstacle detection, and obstacle avoidance methods well-known to in the arts pertaining to robotics), develops plans (i.e., positioning and orientation commands necessary to negotiate the deviation and achieve the navigation goal using methods well-known to in the arts pertaining to robotics), and sends (1952) plans and information describing detected deviations to other subsystems”; [0225] “navigation, mapping or control”; [0183] “virtual, three-dimensional portrayal of the work area, the SROV as configured, and activities of the SROV, combining pre-loaded submerged infrastructure data with sensor data from the SROV during operation. For example, a previously acquired and loaded visual image of the work area may be overlaid with schematics, plots, and identification of obstacles, deviations, or other data. This data may be acquired, for example, by separate inspection or by the SROV during operation. Optionally, a representation or image (e.g., previously recorded, acquired from a camera, simulated, etc.) of the SROV may be incorporated to show its position, orientation, and movements with respect to the work area”); 
a processed data circuit (portion of distributed control having control system hardware and operating environment for determining position-based inspection data) structured to link the inspection data (inspection data from robotic sensors) with the position data to determine position-based inspection data ([0075] “the SROV resolves these limitations (FIG. 6) in its ability to conduct, integrate and model a simultaneous multiplicity of sensor-based techniques. A collection of sensors can effectively form an envelope around the SROV (660 and 670), enabling the operator to be presented with a multi-faceted view and understanding of the `before and after" of work processes performance” [0138] “sensors oriented to general operations and navigation and that may include sensors to detect orientation (e.g., lateral and longitudinal trim, depth, etc.), tilt (e.g., pitch, yaw, or roll), position (e.g., external references, transit, natural landmarks, or artificial landmarks from which SROV position may be computed relative to a map)”; [0158] “Inspection activities may include real-time before and after sensing of work process performance, resultant surface finish and sub-surface structural condition, or the environment mapping to support navigation, orientation, and positioning”; [0183] “virtual, three-dimensional portrayal of the work area, the SROV as configured, and activities of the SROV, combining pre-loaded submerged infrastructure data with sensor data from the SROV during operation. For example, a previously acquired and loaded visual image of the work area may be overlaid with schematics, plots, and identification of obstacles, deviations, or other data. This data may be acquired, for example, by separate inspection or by the SROV during operation. Optionally, a representation or image (e.g., previously recorded, acquired from a camera, simulated, etc.) of the SROV may be incorporated to show its position, orientation, and movements with respect to the work area”; [0225] “Other embodiments may utilize additional methods and means for determining position, including satellite or other global positioning frameworks, sonic, acoustic, laser telemetry, or any other practicable means that can provide positional data for the purposes of navigation, mapping or control”);
an inspection visualization circuit (portion of distributed control having control system hardware and operating environment for visualizing inspection data) structured to determine the inspection map in response to the inspection visualization request based on the position-based inspection data (bold for emphasis: [0193] “images (e.g., visual, sonar, ultrasonic, thermal, etc.) from sensors or previously recorded still images may be overlaid with blueprints, schematics, computer generated images or renderings (e.g., of fouling, debris, or obstacles), and supplemented with other sensor data”; [0183] “combining pre-loaded submerged infrastructure data with sensor data from the SROV during operation. For example, a previously acquired and loaded visual image of the work area may be overlaid with schematics, plots, and identification of obstacles, deviations, or other data. This data may be acquired, for example, by separate inspection or by the SROV during operation” and “simultaneously provides the operator with an accurate remote visual experience of the operation, enhanced by various simulated views of SROV position and orientation, and direct measures of work progress”; [0186] “associate and aggregate sensor data”; [0104] combination of sensors to monitor conditions and affect movement; [0105] “aggregates the capabilities of multiple modules”; [0182] solutions based on combination of sensors; [0195] “combines data from, for example, the Sensor Subsystem, the Intelligent Planning Subsystem, and the Navigation Subsystem to provide real-time display of the SROV and its environment”; [0196] aggregates and formats sensor data; [0184] sensor data correlated with solution); and 
a provisioning circuit  (portion of distributed control having control system hardware and operating environment for provision of the inspection map) structured to provide the inspection map to a user device (user device with interface; see, fig. 19, interface 1912; see also fig. 20 computer 2002 as well as remote computer 2028; see also fig. 18 Central Control Unit CCU 1801 comprising a computer and an operator interface for remote control) ([0172] “The computer can be operated using at least one operating system to provide a graphical user interface (GUI) including a user-controllable pointer. The computer can have at least one web browser application program executing within at least one operating system, to permit users of the computer to access an intranet, extranet or Internet”; [0158] “Inspection activities may include real-time before and after sensing of work process performance, resultant surface finish and sub-surface structural condition, or the environment mapping to support navigation, orientation, and positioning”; [0183] “virtual, three-dimensional portrayal of the work area, the SROV as configured, and activities of the SROV, combining pre-loaded submerged infrastructure data with sensor data from the SROV during operation. For example, a previously acquired and loaded visual image of the work area may be overlaid with schematics, plots, and identification of obstacles, deviations, or other data. This data may be acquired, for example, by separate inspection or by the SROV during operation. Optionally, a representation or image (e.g., previously recorded, acquired from a camera, simulated, etc.) of the SROV may be incorporated to show its position, orientation, and movements with respect to the work area”; [0183] “combining pre-loaded submerged infrastructure data with sensor data from the SROV during operation. For example, a previously acquired and loaded visual image of the work area may be overlaid with schematics, plots, and identification of obstacles, deviations, or other data. This data may be acquired, for example, by separate inspection or by the SROV during operation” and “simultaneously provides the operator with an accurate remote visual experience of the operation, enhanced by various simulated views of SROV position and orientation, and direct measures of work progress” and “the operator may change perspectives and viewing angles, zoom in and out, directly test the operating conditions using a `haptic` interface to verify the feasibility and/or safety of a Tool's operation, and control other viewing or display options so as to optimize monitoring, interaction, and control”; [0195] “combines data from, for example, the Sensor Subsystem, the Intelligent Planning Subsystem, and the Navigation Subsystem to provide real-time display of the SROV and its environment”; [0225] “mapping”).
The Examiner notes with respect to the above teachings being shown in different figures, that while the reference does not expressly show all of the above claimed features clearly in a single depicted embodiment as a single figure, either one of ordinary skill in the art would at once envisaged the
 combination from the generic teachings thereof and/or specific possible choices of the structural components
 thereof, or, in the alternative, it at least would have been obvious to one of ordinary skill in the art before
 the effective filing date of the claimed invention to nevertheless so combine the above features for the
 purpose and combinations as proposed by said reference and as analyzed by the Examiner
 including the citations and/or Examiner comments provided above in reference to the claimed features.
 Pertinently, the Examiner further notes that "Combining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness", see Boston Scientific Scimed, Inc. v. Cordis Corp., 554 F.3d 982, 991 (Fed. Cir. 2009). More particularly, it is Examiner’s position that it would have been obvious to one of ordinary skill in the art before
 the effective filing date of the claimed invention to combine the various embodied configurations of Skrinde for the motivations of usefulness as put forth by Skrinde and further emphasizing that the field of Skrinde’s invention is to an apparatus incorporating a plurality of interchangeable and interconnected modules and a plurality of interchangeable tools, intelligent closed-loop sensing and control, coordination, synchronization and optimization of simultaneous activities performed by a plurality of attachments, and autonomous detection and avoidance of obstacles and other deviations by articulated attachments (see Field of Invention; see also [0238]), and that the combination of the above noted features is directed to enabling said reconfigurability and thus contributing to the full potential and usefulness of Skrinde’s invention. 
The Examiner additionally notes that while a distributed circuit computing resource meets a broad—yet reasonable—interpretation in view of the disclosure, Skrinde does not expressly state wherein the circuitry are distinct circuits.
However, the Examiner further notes that it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179 (BPAI. 1969), and that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art, Howard v. Detroit Stove Works, 150 U.S. 164 (1893); see also In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965), and MPEP 2144.04 (V)(B). In the present case, only ordinary skill in the art is required to reallocate control operations to specialized circuitry components of a controller as convenient, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to so allocate with the expected benefits that the circuitry for each task can then be more specialized and more easily replaced and/or repaired/updated.

Regarding independent claim 9,
 
 Skrinde teaches a method for performing an inspection on an inspection surface (inspected work surface) with an inspection robot (SROV) (Title “Submersible robotically operable vehicle system for infrastructure maintenance and inspection”), the method comprising (see figs. 18-20 for control hardware and software details; see fig. 6 for exemplary robot configuration; [0086] “FIG. 6 shows an illustrative embodiment of SROV sensor-based inspection capability”; [0202] functional subsystems part of one or more computer or distributed as convenient; [0069] “Modules and major assemblies have on-board intelligence (e.g., a computer or processor and software) that provides functional control, programmability, automated self-identification (including functionality) on being connected, and collection of data from sensors that instrument the module and/or major assembly”; [0070] “control system”; [0118]-[0133] “Module Intelligence and Instrumentation” details; [0168]-[0173] “Control System Hardware and Operating Environment” details): 
interpreting inspection data (inspection data from robotic sensors) of the inspection surface (inspected work surface) (bold for emphasis: Title " Submersible Robotically Operable Vehicle System For Infrastructure Maintenance And Inspection”) interrogating an inspection surface (inspected work surface; see exemplary inspected surface of pipe in fig. 7) with a plurality of inspection sensors (bold for emphasis: [0001] “invention may be applied to a broad range of robotic and ROV technologies and a wide variety of work surfaces (typically a constructed surface)”; Abstract “apparatus merges diverse disciplines to effect inspecting, cleaning, treating, repairing”; [0075] “the SROV resolves these limitations (FIG. 6) in its ability to conduct, integrate and model a simultaneous multiplicity of sensor-based techniques. A collection of sensors can effectively form an envelope around the SROV (660 and 670), enabling the operator to be presented with a multi-faceted view and understanding of the `before and after" of work processes performance. This includes a detailed analysis of remediation performance, and resultant surface and subsurface conditions. Any new sensor can be added with the sensor's designer”); [0158]-[0159] provides an extensive list of sensors including “ultra sonic”, “imaging”, & “temperature” sensors, [0073] “analyze status signals from the SROV”; see also reference claim 10 “means for receiving any status report; means for storing any received status report; and, means for reviewing any set of received and stored status reports with a controllable time element allowing the review to be independent of the temporal linkage of the reports within that set”; Background “The Need” and “An Industry Example” [0004]-[0005] “fouling and “deterioration”; [0001] “solid debris, sludge, attached living organisms, damaged portions of the infrastructure”; [0075]; [0117] “automated remediation for any of the following: interior infrastructure surfaces as characterized by size, geometry, and irregularities (e.g., curves, slopes, angles, or protrusions); exterior infrastructure surfaces; a variety of types and amounts of fouling”; [0180] “inspection data used to identify obstacles, irregularities, fouling, and obstructions”; [0181] “detecting and working around types of obstacles or irregularities, autonomous pre-remediation and post-remediation inspection, and so on”; [0193] “fouling, debris, or obstacles”); 
interpreting position data of the inspection robot (SROV) (bold for emphasis: [0076] “feedback of positioning, movement”; [0118] “Track Tool could have intelligence and sensors focusing on position, location, energy usage, internal temperature, drive tread motion, and pressure”; [0120] “Sensors respond with feedback of positioning, movement and other environmental results to provide a complete, closed-loop; [0121] “rotary positioning (i.e., radial orientation)” and “accurate radial and rotary positioning”; [0128] “includes a positioning sensor to indicate the position of travel” and “sensor arrays as required to instrument articulation issues (e.g., speed, acceleration”; [0132] “Sensors include any of the set of possible internal-to-the-module sensors (e.g., position, orientation, speed, electronic resistance, magnetic, accelerometric, force, pressure or chemical differentiation, angular deflection, haptic, self-check diagnostics, and other conditions)”; [0138] “sensors oriented to general operations and navigation and that may include sensors to detect orientation (e.g., lateral and longitudinal trim, depth, etc.), tilt (e.g., pitch, yaw, or roll), position (e.g., external references, transit, natural landmarks, or artificial landmarks from which SROV position may be computed relative to a map)”; [0143] “Position and orientation, both localized and global, of the rotating frame may be sensed via the Bus and on-board sensors for the Shoulder Module or a specific sub-portion pertinent to a specific sensor”; [0158] “Inspection activities may include real-time before and after sensing of work process performance, resultant surface finish and sub-surface structural condition, or the environment mapping to support navigation, orientation, and positioning”; [0177] “and monitors SROV parameters (e.g., position, travel, routing through the conduit, etc.); and navigates the SROV”; [0183] “Optionally, a representation or image (e.g., previously recorded, acquired from a camera, simulated, etc.) of the SROV may be incorporated to show its position, orientation, and movements with respect to the work area” and “views of SROV position and orientation”; [0187] “aggregates current real-world status data (returned by sensors (e.g., joint assembly, motion, positioning, and inspection sensors)”; [0198] “record of the insertion and transit of the SROV and its current position”; [0199] “The Navigation Subsystem (1960) receives signals and data relevant to SROV position and orientation, interprets those signals, determines SROV position and orientation, and forwards this information (1962) to other subsystems”; [0200] Positioning Subsystem; [0206] “sensors that provide measures of payout, position, operating, and health status”; [0225] “Other embodiments may utilize additional methods and means for determining position, including satellite or other global positioning frameworks, sonic, acoustic, laser telemetry, or any other practicable means that can provide positional data for the purposes of navigation, mapping or control”); 
interpreting an inspection visualization request for an inspection map (bold for emphasis: [0195] “interface (1912) for operators to interact with the software system, including output (e.g., video display, audio, optics, speech generation, haptics, etc.) and input (e.g., mouse and keyboard, touch, voice recognition, accelerometric, pressure, etc.)”; [0117] “enable real-time, real-world coordination between operating model and real world conditions of both environment and that module itself”; [0169] “through input devices such as a keyboard (2018) or a pointing device (2020). The keyboard permits entry of textual information into computer, as known within the art, and embodiments are not limited to any particular type of keyboard. The pointing device permits the control of the screen pointer provided by a graphical user interface (GUI) of operating systems”; [0172] “The computer can be operated using at least one operating system to provide a graphical user interface (GUI) including a user-controllable pointer. The computer can have at least one web browser application program executing within at least one operating system, to permit users of the computer to access an intranet, extranet or Internet”; [0174]-[0176] operator interface, override and control; [0183] “The operator interface of the CCU preferably incorporates a virtual, three-dimensional portrayal of the work area, the SROV as configured, and activities of the SROV, combining pre-loaded submerged infrastructure data with sensor data from the SROV during operation. For example, a previously acquired and loaded visual image of the work area may be overlaid with schematics, plots, and identification of obstacles, deviations, or other data. This data may be acquired, for example, by separate inspection or by the SROV during operation. Optionally, a representation or image (e.g., previously recorded, acquired from a camera, simulated, etc.) of the SROV may be incorporated to show its position, orientation, and movements with respect to the work area. Preferably, the operator may change perspectives and viewing angles, zoom in and out, directly test the operating conditions using a `haptic` interface to verify the feasibility and/or safety of a Tool's operation, and control other viewing or display options so as to optimize monitoring, interaction, and control. This method eliminates the "operator blindness"”; [0184] “During operation, the CCU records Operator Instructions (Sensor Data (both from the SROV and from the MP), and correlates it with the Solution Patterns being used. Performance, unanticipated events, and errors are analyzed in real-time and corrective actions taken, either autonomously or under operator control”; [0138] “sensors oriented to general operations and navigation and that may include sensors to detect orientation (e.g., lateral and longitudinal trim, depth, etc.), tilt (e.g., pitch, yaw, or roll), position (e.g., external references, transit, natural landmarks, or artificial landmarks from which SROV position may be computed relative to a map)”; [0158] “Inspection activities may include real-time before and after sensing of work process performance, resultant surface finish and sub-surface structural condition, or the environment mapping to support navigation, orientation, and positioning”; [0198] “The Planning Subsystem (1950) receives sensor data and status, detects obstacles and other deviations from anticipated surface and infrastructure conditions (using, for example, maps, obstacle detection, and obstacle avoidance methods well-known to in the arts pertaining to robotics), develops plans (i.e., positioning and orientation commands necessary to negotiate the deviation and achieve the navigation goal using methods well-known to in the arts pertaining to robotics), and sends (1952) plans and information describing detected deviations to other subsystems”; [0225] “navigation, mapping or control”; [0183] “virtual, three-dimensional portrayal of the work area, the SROV as configured, and activities of the SROV, combining pre-loaded submerged infrastructure data with sensor data from the SROV during operation. For example, a previously acquired and loaded visual image of the work area may be overlaid with schematics, plots, and identification of obstacles, deviations, or other data. This data may be acquired, for example, by separate inspection or by the SROV during operation. Optionally, a representation or image (e.g., previously recorded, acquired from a camera, simulated, etc.) of the SROV may be incorporated to show its position, orientation, and movements with respect to the work area”); 
linking the inspection data (inspection data from robotic sensors) with the position data to determine position-based inspection data ([0075] “the SROV resolves these limitations (FIG. 6) in its ability to conduct, integrate and model a simultaneous multiplicity of sensor-based techniques. A collection of sensors can effectively form an envelope around the SROV (660 and 670), enabling the operator to be presented with a multi-faceted view and understanding of the `before and after" of work processes performance” [0138] “sensors oriented to general operations and navigation and that may include sensors to detect orientation (e.g., lateral and longitudinal trim, depth, etc.), tilt (e.g., pitch, yaw, or roll), position (e.g., external references, transit, natural landmarks, or artificial landmarks from which SROV position may be computed relative to a map)”; [0158] “Inspection activities may include real-time before and after sensing of work process performance, resultant surface finish and sub-surface structural condition, or the environment mapping to support navigation, orientation, and positioning”; [0183] “virtual, three-dimensional portrayal of the work area, the SROV as configured, and activities of the SROV, combining pre-loaded submerged infrastructure data with sensor data from the SROV during operation. For example, a previously acquired and loaded visual image of the work area may be overlaid with schematics, plots, and identification of obstacles, deviations, or other data. This data may be acquired, for example, by separate inspection or by the SROV during operation. Optionally, a representation or image (e.g., previously recorded, acquired from a camera, simulated, etc.) of the SROV may be incorporated to show its position, orientation, and movements with respect to the work area”; [0225] “Other embodiments may utilize additional methods and means for determining position, including satellite or other global positioning frameworks, sonic, acoustic, laser telemetry, or any other practicable means that can provide positional data for the purposes of navigation, mapping or control”); 
in response to the inspection visualization request, determining the inspection map based on the position-based inspection data (bold for emphasis: [0193] “images (e.g., visual, sonar, ultrasonic, thermal, etc.) from sensors or previously recorded still images may be overlaid with blueprints, schematics, computer generated images or renderings (e.g., of fouling, debris, or obstacles), and supplemented with other sensor data”; [0183] “combining pre-loaded submerged infrastructure data with sensor data from the SROV during operation. For example, a previously acquired and loaded visual image of the work area may be overlaid with schematics, plots, and identification of obstacles, deviations, or other data. This data may be acquired, for example, by separate inspection or by the SROV during operation” and “simultaneously provides the operator with an accurate remote visual experience of the operation, enhanced by various simulated views of SROV position and orientation, and direct measures of work progress”; [0186] “associate and aggregate sensor data”; [0104] combination of sensors to monitor conditions and affect movement; [0105] “aggregates the capabilities of multiple modules”; [0182] solutions based on combination of sensors; [0195] “combines data from, for example, the Sensor Subsystem, the Intelligent Planning Subsystem, and the Navigation Subsystem to provide real-time display of the SROV and its environment”; [0196] aggregates and formats sensor data; [0184] sensor data correlated with solution); and 
providing the inspection map via a provisioning circuit  (portion of distributed control having control system hardware and operating environment for provision of the inspection map) ([0172] “The computer can be operated using at least one operating system to provide a graphical user interface (GUI) including a user-controllable pointer. The computer can have at least one web browser application program executing within at least one operating system, to permit users of the computer to access an intranet, extranet or Internet”; [0158] “Inspection activities may include real-time before and after sensing of work process performance, resultant surface finish and sub-surface structural condition, or the environment mapping to support navigation, orientation, and positioning”; [0183] “virtual, three-dimensional portrayal of the work area, the SROV as configured, and activities of the SROV, combining pre-loaded submerged infrastructure data with sensor data from the SROV during operation. For example, a previously acquired and loaded visual image of the work area may be overlaid with schematics, plots, and identification of obstacles, deviations, or other data. This data may be acquired, for example, by separate inspection or by the SROV during operation. Optionally, a representation or image (e.g., previously recorded, acquired from a camera, simulated, etc.) of the SROV may be incorporated to show its position, orientation, and movements with respect to the work area”; [0183] “combining pre-loaded submerged infrastructure data with sensor data from the SROV during operation. For example, a previously acquired and loaded visual image of the work area may be overlaid with schematics, plots, and identification of obstacles, deviations, or other data. This data may be acquired, for example, by separate inspection or by the SROV during operation” and “simultaneously provides the operator with an accurate remote visual experience of the operation, enhanced by various simulated views of SROV position and orientation, and direct measures of work progress” and “the operator may change perspectives and viewing angles, zoom in and out, directly test the operating conditions using a `haptic` interface to verify the feasibility and/or safety of a Tool's operation, and control other viewing or display options so as to optimize monitoring, interaction, and control”; [0195] “combines data from, for example, the Sensor Subsystem, the Intelligent Planning Subsystem, and the Navigation Subsystem to provide real-time display of the SROV and its environment”; [0225] “mapping”). 
The Examiner notes with respect to the above teachings being shown in different figures, that while the reference does not expressly show all of the above claimed features clearly in a single depicted embodiment as a single figure, either one of ordinary skill in the art would at once envisaged the
 combination from the generic teachings thereof and/or specific possible choices of the structural components
 thereof, or, in the alternative, it at least would have been obvious to one of ordinary skill in the art before
 the effective filing date of the claimed invention to nevertheless so combine the above features for the
 purpose and combinations as proposed by said reference and as analyzed by the Examiner
 including the citations and/or Examiner comments provided above in reference to the claimed features.
 Pertinently, the Examiner further notes that "Combining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness", see Boston Scientific Scimed, Inc. v. Cordis Corp., 554 F.3d 982, 991 (Fed. Cir. 2009). More particularly, it is Examiner’s position that it would have been obvious to one of ordinary skill in the art before
 the effective filing date of the claimed invention to combine the various embodied configurations of Skrinde for the motivations of usefulness as put forth by Skrinde and further emphasizing that the field of Skrinde’s invention is to an apparatus incorporating a plurality of interchangeable and interconnected modules and a plurality of interchangeable tools, intelligent closed-loop sensing and control, coordination, synchronization and optimization of simultaneous activities performed by a plurality of attachments, and autonomous detection and avoidance of obstacles and other deviations by articulated attachments (see Field of Invention; see also [0238]), and that the combination of the above noted features is directed to enabling said reconfigurability and thus contributing to the full potential and usefulness of Skrinde’s invention. 
The Examiner additionally notes that while a distributed circuit computing resource meets a broad—yet reasonable—interpretation in view of the disclosure, Skrinde does not expressly state wherein the circuitry are distinct circuits.
However, the Examiner further notes that it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179 (BPAI. 1969), and that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art, Howard v. Detroit Stove Works, 150 U.S. 164 (1893); see also In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965), and MPEP 2144.04 (V)(B). In the present case, only ordinary skill in the art is required to reallocate control operations to specialized circuitry components of a controller as convenient, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to so allocate with the expected benefits that the circuitry for each task can then be more specialized and more easily replaced and/or repaired/updated.

Regarding independent claim 18,
 
 Skrinde teaches an apparatus (distributed control having control system hardware and operating environment) for displaying an inspection map (Title “Submersible robotically operable vehicle system for infrastructure maintenance and inspection”) comprising (see figs. 18-20 for control hardware and software details; see fig. 6 for exemplary robot configuration; [0086] “FIG. 6 shows an illustrative embodiment of SROV sensor-based inspection capability”; [0202] functional subsystems part of one or more computer or distributed as convenient; [0069] “Modules and major assemblies have on-board intelligence (e.g., a computer or processor and software) that provides functional control, programmability, automated self-identification (including functionality) on being connected, and collection of data from sensors that instrument the module and/or major assembly”; [0070] “control system”; [0118]-[0133] “Module Intelligence and Instrumentation” details; [0168]-[0173] “Control System Hardware and Operating Environment” details): 
a user interaction circuit (portion of distributed control having control system hardware and operating environment for interacting with user) structured to interpret an inspection visualization request for an inspection map (bold for emphasis: [0195] “interface (1912) for operators to interact with the software system, including output (e.g., video display, audio, optics, speech generation, haptics, etc.) and input (e.g., mouse and keyboard, touch, voice recognition, accelerometric, pressure, etc.)”; [0117] “enable real-time, real-world coordination between operating model and real world conditions of both environment and that module itself”; [0169] “through input devices such as a keyboard (2018) or a pointing device (2020). The keyboard permits entry of textual information into computer, as known within the art, and embodiments are not limited to any particular type of keyboard. The pointing device permits the control of the screen pointer provided by a graphical user interface (GUI) of operating systems”; [0172] “The computer can be operated using at least one operating system to provide a graphical user interface (GUI) including a user-controllable pointer. The computer can have at least one web browser application program executing within at least one operating system, to permit users of the computer to access an intranet, extranet or Internet”; [0174]-[0176] operator interface, override and control; [0183] “The operator interface of the CCU preferably incorporates a virtual, three-dimensional portrayal of the work area, the SROV as configured, and activities of the SROV, combining pre-loaded submerged infrastructure data with sensor data from the SROV during operation. For example, a previously acquired and loaded visual image of the work area may be overlaid with schematics, plots, and identification of obstacles, deviations, or other data. This data may be acquired, for example, by separate inspection or by the SROV during operation. Optionally, a representation or image (e.g., previously recorded, acquired from a camera, simulated, etc.) of the SROV may be incorporated to show its position, orientation, and movements with respect to the work area. Preferably, the operator may change perspectives and viewing angles, zoom in and out, directly test the operating conditions using a `haptic` interface to verify the feasibility and/or safety of a Tool's operation, and control other viewing or display options so as to optimize monitoring, interaction, and control. This method eliminates the "operator blindness"”; [0184] “During operation, the CCU records Operator Instructions (Sensor Data (both from the SROV and from the MP), and correlates it with the Solution Patterns being used. Performance, unanticipated events, and errors are analyzed in real-time and corrective actions taken, either autonomously or under operator control”; [0138] “sensors oriented to general operations and navigation and that may include sensors to detect orientation (e.g., lateral and longitudinal trim, depth, etc.), tilt (e.g., pitch, yaw, or roll), position (e.g., external references, transit, natural landmarks, or artificial landmarks from which SROV position may be computed relative to a map)”; [0158] “Inspection activities may include real-time before and after sensing of work process performance, resultant surface finish and sub-surface structural condition, or the environment mapping to support navigation, orientation, and positioning”; [0198] “The Planning Subsystem (1950) receives sensor data and status, detects obstacles and other deviations from anticipated surface and infrastructure conditions (using, for example, maps, obstacle detection, and obstacle avoidance methods well-known to in the arts pertaining to robotics), develops plans (i.e., positioning and orientation commands necessary to negotiate the deviation and achieve the navigation goal using methods well-known to in the arts pertaining to robotics), and sends (1952) plans and information describing detected deviations to other subsystems”; [0225] “navigation, mapping or control”; [0183] “virtual, three-dimensional portrayal of the work area, the SROV as configured, and activities of the SROV, combining pre-loaded submerged infrastructure data with sensor data from the SROV during operation. For example, a previously acquired and loaded visual image of the work area may be overlaid with schematics, plots, and identification of obstacles, deviations, or other data. This data may be acquired, for example, by separate inspection or by the SROV during operation. Optionally, a representation or image (e.g., previously recorded, acquired from a camera, simulated, etc.) of the SROV may be incorporated to show its position, orientation, and movements with respect to the work area”); 
a processed data circuit (portion of distributed control having control system hardware and operating environment for determining position-based inspection data) structured to link inspection data (inspection data from robotic sensors) with position data to determine position-based inspection data ([0075] “the SROV resolves these limitations (FIG. 6) in its ability to conduct, integrate and model a simultaneous multiplicity of sensor-based techniques. A collection of sensors can effectively form an envelope around the SROV (660 and 670), enabling the operator to be presented with a multi-faceted view and understanding of the `before and after" of work processes performance” [0138] “sensors oriented to general operations and navigation and that may include sensors to detect orientation (e.g., lateral and longitudinal trim, depth, etc.), tilt (e.g., pitch, yaw, or roll), position (e.g., external references, transit, natural landmarks, or artificial landmarks from which SROV position may be computed relative to a map)”; [0158] “Inspection activities may include real-time before and after sensing of work process performance, resultant surface finish and sub-surface structural condition, or the environment mapping to support navigation, orientation, and positioning”; [0183] “virtual, three-dimensional portrayal of the work area, the SROV as configured, and activities of the SROV, combining pre-loaded submerged infrastructure data with sensor data from the SROV during operation. For example, a previously acquired and loaded visual image of the work area may be overlaid with schematics, plots, and identification of obstacles, deviations, or other data. This data may be acquired, for example, by separate inspection or by the SROV during operation. Optionally, a representation or image (e.g., previously recorded, acquired from a camera, simulated, etc.) of the SROV may be incorporated to show its position, orientation, and movements with respect to the work area”; [0225] “Other embodiments may utilize additional methods and means for determining position, including satellite or other global positioning frameworks, sonic, acoustic, laser telemetry, or any other practicable means that can provide positional data for the purposes of navigation, mapping or control”); 
an inspection visualization circuit (portion of distributed control having control system hardware and operating environment for visualizing inspection data) structured to determine the inspection map in response to the inspection visualization request and the position-based inspection data (bold for emphasis: [0193] “images (e.g., visual, sonar, ultrasonic, thermal, etc.) from sensors or previously recorded still images may be overlaid with blueprints, schematics, computer generated images or renderings (e.g., of fouling, debris, or obstacles), and supplemented with other sensor data”; [0183] “combining pre-loaded submerged infrastructure data with sensor data from the SROV during operation. For example, a previously acquired and loaded visual image of the work area may be overlaid with schematics, plots, and identification of obstacles, deviations, or other data. This data may be acquired, for example, by separate inspection or by the SROV during operation” and “simultaneously provides the operator with an accurate remote visual experience of the operation, enhanced by various simulated views of SROV position and orientation, and direct measures of work progress”; [0186] “associate and aggregate sensor data”; [0104] combination of sensors to monitor conditions and affect movement; [0105] “aggregates the capabilities of multiple modules”; [0182] solutions based on combination of sensors; [0195] “combines data from, for example, the Sensor Subsystem, the Intelligent Planning Subsystem, and the Navigation Subsystem to provide real-time display of the SROV and its environment”; [0196] aggregates and formats sensor data; [0184] sensor data correlated with solution); and 
a provisioning circuit (portion of distributed control having control system hardware and operating environment for provision of the inspection map) structured to provide the inspection map to a user display (user device with interface having display; see, fig. 19, interface 1912; see also fig. 20 computer 2002 as well as remote computer 2028; see also fig. 18 Central Control Unit CCU 1801 comprising a computer and an operator interface for remote control) ([0170] “display devices include cathode ray tube (CRT) displays ( monitors), as well as flat panel displays such as liquid crystal displays (LCD's) or image and/or text projection systems or even holographic image generation devices”; [0172] “The computer can be operated using at least one operating system to provide a graphical user interface (GUI) including a user-controllable pointer. The computer can have at least one web browser application program executing within at least one operating system, to permit users of the computer to access an intranet, extranet or Internet”; [0158] “Inspection activities may include real-time before and after sensing of work process performance, resultant surface finish and sub-surface structural condition, or the environment mapping to support navigation, orientation, and positioning”; [0183] “virtual, three-dimensional portrayal of the work area, the SROV as configured, and activities of the SROV, combining pre-loaded submerged infrastructure data with sensor data from the SROV during operation. For example, a previously acquired and loaded visual image of the work area may be overlaid with schematics, plots, and identification of obstacles, deviations, or other data. This data may be acquired, for example, by separate inspection or by the SROV during operation. Optionally, a representation or image (e.g., previously recorded, acquired from a camera, simulated, etc.) of the SROV may be incorporated to show its position, orientation, and movements with respect to the work area”; [0183] “combining pre-loaded submerged infrastructure data with sensor data from the SROV during operation. For example, a previously acquired and loaded visual image of the work area may be overlaid with schematics, plots, and identification of obstacles, deviations, or other data. This data may be acquired, for example, by separate inspection or by the SROV during operation” and “simultaneously provides the operator with an accurate remote visual experience of the operation, enhanced by various simulated views of SROV position and orientation, and direct measures of work progress” and “the operator may change perspectives and viewing angles, zoom in and out, directly test the operating conditions using a `haptic` interface to verify the feasibility and/or safety of a Tool's operation, and control other viewing or display options so as to optimize monitoring, interaction, and control”; [0195] “combines data from, for example, the Sensor Subsystem, the Intelligent Planning Subsystem, and the Navigation Subsystem to provide real-time display of the SROV and its environment”; [0225] “mapping”),
wherein the user interaction circuit (portion of distributed control having control system hardware and operating environment for interacting with user) is further structured to interpret a user focus value corresponding to the inspection map (bold for emphasis: Abstract “but manual override and remote control is provided to overcome unanticipated limitations”; [0001] “manual ( human-guided)”; [0065] “range of human involvement where the extent of human operation can be changed during the SROV's deployment to any state from completely absent to remote to `immediately present` and in control through the MII. A human can, but need not necessarily, operate the SROV”; [0073] “plan, manage, and override autonomous SROV activities, provide means for operator-initiated control, and to monitor, respond to, present, display, record, and analyze status signals from the SROV or SROVs”; [0101] “conscious and intelligent human control open at all levels”; [0102] “provide operator-initiated control”; [0104] “remote control”; [0117], [0162] “personnel can easily configure SROV modules”; [0169] “through input devices such as a keyboard (2018) or a pointing device (2020). The keyboard permits entry of textual information into computer, as known within the art, and embodiments are not limited to any particular type of keyboard. The pointing device permits the control of the screen pointer provided by a graphical user interface (GUI) of operating systems” and “Other input devices (not shown) can include a microphone, joystick, game pad, gesture-recognition or expression recognition devices, or the like”; [0172] “graphical user interface (GUI) including a user-controllable pointer” and “web browser application program”; [0174]-[0176] operator interface, override and control; [0183] “The operator interface of the CCU preferably incorporates a virtual, three-dimensional portrayal of the work area, the SROV as configured, and activities of the SROV, combining pre-loaded submerged infrastructure data with sensor data from the SROV during operation” and “operator may change perspectives and viewing angles, zoom in and out, directly test the operating conditions using a `haptic` interface to verify the feasibility and/or safety of a Tool's operation, and control other viewing or display options so as to optimize monitoring, interaction, and control”; [0184] “Operator Instructions” and correlation to solution; [0186] “remote control means”; [0188] “Interfaces for operator input and output”; [0192] “application can detect (i.e., perceive, sense or compute) a situation and react appropriately (e.g., providing the information to a user, automatically correcting a detected problem, or otherwise responding”; [0195] “at least one interface (1912) for operators to interact with the software system, including output (e.g., video display, audio, optics, speech generation, haptics, etc.) and input (e.g., mouse and keyboard, touch, voice recognition, accelerometric, pressure, etc.)”; [0195] Interface Subsystem details [0211]; [0223] “continuous feedback and control reflecting current factors whether such is effected autonomously or under real-time human direction”), 
wherein the user focus value is provided by a user input device ([0169] “through input devices such as a keyboard (2018) or a pointing device (2020). The keyboard permits entry of textual information into computer, as known within the art, and embodiments are not limited to any particular type of keyboard. The pointing device permits the control of the screen pointer provided by a graphical user interface (GUI) of operating systems” and “Other input devices (not shown) can include a microphone, joystick, game pad, gesture-recognition or expression recognition devices, or the like”; [0195] “ input (e.g., mouse and keyboard, touch, voice recognition, accelerometric, pressure, etc.)”). 
The Examiner notes with respect to the above teachings being shown in different figures, that while the reference does not expressly show all of the above claimed features clearly in a single depicted embodiment as a single figure, either one of ordinary skill in the art would at once envisaged the
 combination from the generic teachings thereof and/or specific possible choices of the structural components
 thereof, or, in the alternative, it at least would have been obvious to one of ordinary skill in the art before
 the effective filing date of the claimed invention to nevertheless so combine the above features for the
 purpose and combinations as proposed by said reference and as analyzed by the Examiner
 including the citations and/or Examiner comments provided above in reference to the claimed features.
 Pertinently, the Examiner further notes that "Combining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness", see Boston Scientific Scimed, Inc. v. Cordis Corp., 554 F.3d 982, 991 (Fed. Cir. 2009). More particularly, it is Examiner’s position that it would have been obvious to one of ordinary skill in the art before
 the effective filing date of the claimed invention to combine the various embodied configurations of Skrinde for the motivations of usefulness as put forth by Skrinde and further emphasizing that the field of Skrinde’s invention is to an apparatus incorporating a plurality of interchangeable and interconnected modules and a plurality of interchangeable tools, intelligent closed-loop sensing and control, coordination, synchronization and optimization of simultaneous activities performed by a plurality of attachments, and autonomous detection and avoidance of obstacles and other deviations by articulated attachments (see Field of Invention; see also [0238]), and that the combination of the above noted features is directed to enabling said reconfigurability and thus contributing to the full potential and usefulness of Skrinde’s invention. 
The Examiner additionally notes that while a distributed circuit computing resource meets a broad—yet reasonable—interpretation in view of the disclosure, Skrinde does not expressly state wherein the circuitry are distinct circuits.
However, the Examiner further notes that it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179 (BPAI. 1969), and that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art, Howard v. Detroit Stove Works, 150 U.S. 164 (1893); see also In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965), and MPEP 2144.04 (V)(B). In the present case, only ordinary skill in the art is required to reallocate control operations to specialized circuitry components of a controller as convenient, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to so allocate with the expected benefits that the circuitry for each task can then be more specialized and more easily replaced and/or repaired/updated.

Regarding claim 2, which depends on claim 1,
 
 Skrinde teaches wherein the inspection map includes a layout of the inspection surface (inspected work surface) based on the position-based inspection data ([0183] “virtual, three-dimensional portrayal of the work area, the SROV as configured, and activities of the SROV, combining pre-loaded submerged infrastructure data with sensor data from the SROV during operation. For example, a previously acquired and loaded visual image of the work area may be overlaid with schematics, plots, and identification of obstacles, deviations, or other data. This data may be acquired, for example, by separate inspection or by the SROV during operation. Optionally, a representation or image (e.g., previously recorded, acquired from a camera, simulated, etc.) of the SROV may be incorporated to show its position, orientation, and movements with respect to the work area”). 

Regarding claim 3, which depends on claim 2,
 
 Skrinde teaches wherein the layout is in real space ([0183] “loaded visual image of the work area may be overlaid with schematics, plots, and identification of obstacles, deviations, or other data. This data may be acquired, for example, by separate inspection or by the SROV during operation. Optionally, a representation or image (e.g., previously recorded, acquired from a camera, simulated, etc.) of the SROV may be incorporated to show its position, orientation, and movements with respect to the work area”). 

Regarding claim 4, which depends on claim 2,
 
 Skrinde teaches wherein the layout is in virtual space ([0183] ““virtual, three-dimensional portrayal of the work area, the SROV as configured, and activities of the SROV, combining pre-loaded submerged infrastructure data with sensor data from the SROV during operation. For example, a previously acquired and loaded visual image of the work area may be overlaid with schematics, plots, and identification of obstacles, deviations, or other data. This data may be acquired, for example, by separate inspection or by the SROV during operation. Optionally, a representation or image (e.g., previously recorded, acquired from a camera, simulated, etc.) of the SROV may be incorporated to show its position, orientation, and movements with respect to the work area”).

Regarding claim 5, which depends on claim 1,
 
 Skrinde teaches wherein the inspection map includes at least two features of the inspection surface (inspected work surface) (Examiner notes that numerous and corresponding locations on the inspection surface are inspected), each of the at least two features selected from a list consisting of: 
an obstacle ([0180] “inspection data used to identify obstacles, irregularities, fouling, and obstructions”; [0181] “detecting and working around types of obstacles or irregularities; [0193] “fouling, debris, or obstacles”); 
a surface build up ([0180] “inspection data used to identify obstacles, irregularities, fouling, and obstructions”; [0193] “fouling, debris, or obstacles”); 
a weld line ([0133] “welding”); 
a gouge (does not explicitly recite gouge, however so capable one of ordinary skill in the art at the time the invention was effectively filed would at once so envisage; [0001] “damaged portions of the infrastructure”; [0010] “broken or misaligned infrastructure (such as joints)”; [0020] “structural damage”; [0155] “A Rough Cut Unit (1630) (i.e., any tool capable of cutting, ripping, chipping, tearing, or digging away debris”); or 
a repaired section (Abstract “apparatus merges diverse disciplines to effect inspecting, cleaning, treating, repairing”; [0077] “It can flexibly incorporate and integrate multiple types of functionality (including inspection, maintenance and repair)”. 

Regarding claim 6, which depends on claim 1,
 
 Skrinde teaches wherein the inspection data (inspection data from robotic sensors) comprises an inspection dimension selected from a list consisting of: 304Attorney Docket No. GROB-0007-U02-C02 
a temperature of the inspection surface (inspected work surface) ([0106] “sensors are embedded into all modules to track external (e.g., temperature”; [0116] “environmental information such as temperature”; [0118] “ Debris Removal Tool might have intelligence and sensors focusing on spin, resistance, temperatures, pressure, and surface conductivity”; [0159] “temperature”); 
a coating type of the inspection surface (inspected work surface) (broad yet reasonable interpretation: [0001] “sludge, attached living organisms”; [0180] “inspection data used to identify obstacles, irregularities, fouling, and obstructions”; [0193] “fouling, debris, or obstacles”. Examiner further notes in a more narrow interpretation, Skrinde implicitly so teaches in that the robot is able to identify and automatically perform operations dependent on the coating type including scraping, repairing, welding, etc.); 
a color of the inspection surface (inspected work surface) ([0183] ““a representation or image (e.g., previously recorded, acquired from a camera, simulated, etc.) of the SROV may be incorporated to show its position, orientation, and movements with respect to the work area” and “accurate remote visual experience of the operation, enhanced by various simulated views of SROV position and orientation, and direct measures of work progress. Monitoring of SROV internal status via sensors (limited self-awareness') permits comparison to the planned goals of the current tasking”; Examiner notes that color is at once so envisaged from at least camera representations, and further notes that the utilization of color is a conventionally expected feature, including that conventional operating systems such as Microsoft Windows visually displays data in color); 
a smoothness of the inspection surface (inspected work surface) ([0006] “rough surface of fouling”; [0131] “grinders”; [0153] “polishing”); 
an obstacle density of the inspection surface (inspected work surface) ([0011] “During removal, varying thicknesses and densities must be detected and proper corrections made to the rate of axial transit through the conduit, the "bite" of the debris removal mechanisms, and debris recovery processing rates”); 
a radius of curvature of the inspection surface (inspected work surface) ([0076] “position Tools in contour with changing surface angles or conditions”; [0117] “ irregularities (e.g., curves, slopes, angles, or protrusions)”); or 
a thickness of the inspection surface (inspected work surface) ([0011] “During removal, varying thicknesses and densities must be detected and proper corrections made to the rate of axial transit through the conduit, the "bite" of the debris removal mechanisms, and debris recovery processing rates”). 

Regarding claim 7, which depends on claim 6,
 
 Skrinde teaches wherein the inspection map includes a visualization property for the inspection dimension, the visualization property comprising a property selected from a list of properties consisting of (at least implicitly suggested by: [0169] “A user enters commands and information into the computer through input devices such as a keyboard (2018) or a pointing device (2020)” and “graphical user interface” and “systems such as versions of Microsoft WindowsTM”; [0183] “visual image of the work area may be overlaid with schematics, plots, and identification of obstacles, deviations, or other data”; [0195] “display of the difference between planned, current, and past conditions”; see reference claim 10 “controllable time element”; [0183] “a representation or image (e.g., previously recorded, acquired from a camera, simulated, etc.) of the SROV may be incorporated to show its position, orientation, and movements with respect to the work area” and “accurate remote visual experience of the operation, enhanced by various simulated views of SROV position and orientation, and direct measures of work progress. Monitoring of SROV internal status via sensors (limited self-awareness') permits comparison to the planned goals of the current tasking, enabling adaptive response to changed conditions whether of infrastructure or SROV” and “visual image of the work area may be overlaid with schematics, plots, and identification of obstacles, deviations, or other data”; [0195] “provide real-time display of the SROV and its environment. Images (e.g., visual, sonar, ultrasonic, thermal, etc.) from sensors or previously recorded still images may be overlaid with blueprints, schematics, computer generated images or renderings (e.g., of fouling, debris, or obstacles), and supplemented with other sensor data”): 
numeric values (Examiner notes the numeric values from being at once so envisaged from at least the following: that a conventional keyboard input into a conventional operating system such as Microsoft Windows would include numbers such as 1, 2, or 3; that plots of data would comprise numeric values; that a display of a mathematical difference would comprise numeric values)
shading values (Examiner notes that shading is at once so envisaged from camera representations, noting that shading is associated with a difference in image brightness); 
transparency (Examiner notes that transparency is at once so envisaged from the overlaying of data, noting that if the overlay had no transparency, the overlay would block view of the under-image); 
a tool-tip indicator (silent, though the Examiner notes as an aside and generally related thereto that conventional operating systems such as Microsoft Windows includes tool-tip indicators); 
color values (Examiner notes that color is at once so envisaged from at least camera representations, and further notes that the utilization of color is a conventionally expected feature, including that conventional operating systems such as Microsoft Windows visually displays data in color); or 
hatching values (Examiner notes that hatching is at once so envisaged from at least blueprints which conventionally is inclusive of hatching).
The Examiner acknowledges that Skrinde does not explicitly state the preceding visualization property list.
However, either one of ordinary skill in the art at the time the invention was effectively filed would at once envisaged said list for the aforementioned reasons, or nevertheless, or in the alternative, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine such conventional features (Examiner is taking Official Notice thereof) with Skrinde’s visualization of data, exemplary noting that display of numeric values is ordinary and customary for identification of data including of coordinates, dates/times, & quantities, that shading is ordinary and customary for depiction of the behavior of light on objects and particularly useful for conveying three-dimensional spatial properties on a 2D computer monitor, that transparency is ordinary and customary for enabling overlaying of information in a manner enabling the user to visibly see both the overlay and underlay resulting in easier understanding of the data and the connections therebetween, that tool-tip indicators are ordinary and customary for conveying additional information on pointing demand while keeping the user display otherwise uncluttered of the extraneous information when not needed, that color displays is ordinary and customary for displaying data noting that color quickly and effectively conveys information to people including to highlight particular data, group items, & encode quantitative values, and that hatching is ordinary and customary in blueprints for conveying information such as material and/or ordinary and customary in representative drawings for aiding in conveyance of shading effects. See also prior art note in Conclusion.

Regarding claim 8 and claim 26, where claim 8 depends on claim 1 and where claim 26 depends on claim 18,
 
 Skrinde teaches (envisaged; additional obviousness follows) wherein the position data comprises an azimuthal indicator and a height indicator ([0118] “sensors focusing on position, location”; [0120] “Sensors respond with feedback of positioning, movement and other environmental results”; [0132] “sensors (e.g., position, orientation”; [0138] “sensors to detect orientation (e.g., lateral and longitudinal trim, depth, etc.), tilt (e.g., pitch, yaw, or roll), position (e.g., external references, transit, natural landmarks, or artificial landmarks from which SROV position may be computed relative to a map)”; [0206] “measures of payout, position” and “managing the rotational and directional position”), and 
wherein the inspection map includes visualization properties for the azimuthal indicator or the height indicator ([0128] “indicate the position of travel” and “collect and transform sensor data into meaningful feedback”; [0129] “real-world comparison between the module's self-model and the reality it currently senses and affects”; [0177] “monitors SROV parameters (e.g., position, travel, routing through the conduit, etc.); and navigates the SROV”; [0181] “monitoring requirements, detecting and working around types of obstacles or irregularities, autonomous pre-remediation and post-remediation inspection, and so on. Solution Patterns may be combined, possibly with custom programming or live operator instructions, to form a complete work plan as needed to accomplish a particular remediation”; [0183] “three-dimensional portrayal of the work area, the SROV as configured, and activities of the SROV, combining pre-loaded submerged infrastructure data with sensor data from the SROV during operation. For example, a previously acquired and loaded visual image of the work area may be overlaid with schematics, plots, and identification of obstacles, deviations, or other data. This data may be acquired, for example, by separate inspection or by the SROV during operation. Optionally, a representation or image (e.g., previously recorded, acquired from a camera, simulated, etc.) of the SROV may be incorporated to show its position, orientation, and movements with respect to the work area. Preferably, the operator may change perspectives and viewing angles, zoom in and out”; [0195] “provide real-time display of the SROV and its environment. Images (e.g., visual, sonar, ultrasonic, thermal, etc.) from sensors or previously recorded still images may be overlaid with blueprints, schematics, computer generated images or renderings (e.g., of fouling, debris, or obstacles), and supplemented with other sensor data”). 
While Skrinde does not explicitly state that the map includes azimuthal & height indicators, either one of ordinary skill in the art at the time the invention was effectively filed would at once envisaged that a three dimensional portrayal showing position and orientation and movements would include azimuthal indication for the orientation such as for the tilt, pitch, yaw, roll, or rotation of the robot or components thereof as well as indication for the position such as for depth (negative height) and/or distance from surface (height from surface), or nevertheless, or in the alternative, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to so include azimuthal and height indicators for conveyance of such information to the user which is useful for safer and more effective navigation and efficient tool usage of the robot in the three-dimensional space, further emphasizing that the robot moves in the height direction as well as moves portions of the robot thereof to place sensors and tools in azimuthal and relative height locations with respect to the inspection surface. 
 
Regarding claim 10, which depends on claim 9,
 
 Skrinde teaches wherein the inspection map includes a layout of the inspection surface (inspected work surface) (([0183] “virtual, three-dimensional portrayal of the work area, the SROV as configured, and activities of the SROV, combining pre-loaded submerged infrastructure data with sensor data from the SROV during operation. For example, a previously acquired and loaded visual image of the work area may be overlaid with schematics, plots, and identification of obstacles, deviations, or other data. This data may be acquired, for example, by separate inspection or by the SROV during operation. Optionally, a representation or image (e.g., previously recorded, acquired from a camera, simulated, etc.) of the SROV may be incorporated to show its position, orientation, and movements with respect to the work area”), and wherein 
the layout is in real space ([0183] “virtual, three-dimensional portrayal of the work area, the SROV as configured, and activities of the SROV, combining pre-loaded submerged infrastructure data with sensor data from the SROV during operation. For example, a previously acquired and loaded visual image of the work area may be overlaid with schematics, plots, and identification of obstacles, deviations, or other data. This data may be acquired, for example, by separate inspection or by the SROV during operation. Optionally, a representation or image (e.g., previously recorded, acquired from a camera, simulated, etc.) of the SROV may be incorporated to show its position, orientation, and movements with respect to the work area”) or
 virtual space ([0183] ““virtual, three-dimensional portrayal of the work area, the SROV as configured, and activities of the SROV, combining pre-loaded submerged infrastructure data with sensor data from the SROV during operation. For example, a previously acquired and  loaded visual image of the work area may be overlaid with schematics, plots, and identification of obstacles, deviations, or other data. This data may be acquired, for example, by separate inspection or by the SROV during operation. Optionally, a representation or image (e.g., previously recorded, acquired from a camera, simulated, etc.) of the SROV may be incorporated to show its position, orientation, and movements with respect to the work area”). 

Regarding claim 11, which depends on claim 9, 
 
 Skrinde teaches wherein determining the inspection map based on the position-based inspection data comprises representing inspection dimension(s) of the inspection data (inspection data from robotic sensors), 
wherein each inspection dimension comprise an attribute selected from a list of attributes consisting of: 
a temperature of the inspection surface (inspected work surface) ([0106] “sensors are embedded into all modules to track external (e.g., temperature”; [0116] “environmental information such as temperature”; [0118] “ Debris Removal Tool might have intelligence and sensors focusing on spin, resistance, temperatures, pressure, and surface conductivity”; [0159] “temperature”); 
a coating type of the inspection surface (inspected work surface) (broad yet reasonable interpretation: [0001] “sludge, attached living organisms”; [0180] “inspection data used to identify obstacles, irregularities, fouling, and obstructions”; [0193] “fouling, debris, or obstacles”. Examiner further notes in a more narrow interpretation, Skrinde implicitly so teaches in that the robot is able to identify and automatically perform operations dependent on the coating type including scraping, repairing, welding, etc.); 
a color of the inspection surface (inspected work surface) ([0183] ““a representation or image (e.g., previously recorded, acquired from a camera, simulated, etc.) of the SROV may be incorporated to show its position, orientation, and movements with respect to the work area” and “accurate remote visual experience of the operation, enhanced by various simulated views of SROV position and orientation, and direct measures of work progress. Monitoring of SROV internal status via sensors (limited self-awareness') permits comparison to the planned goals of the current tasking”; Examiner notes that color is at once so envisaged from at least camera representations, and further notes that the utilization of color is a conventionally expected feature, including that conventional operating systems such as Microsoft Windows visually displays data in color); 
a smoothness of the inspection surface (inspected work surface) ([0006] “rough surface of fouling”; [0131] “grinders”; [0153] “polishing”); 
an obstacle density of the inspection surface (inspected work surface) ([0011] “During removal, varying thicknesses and densities must be detected and proper corrections made to the rate of axial transit through the conduit, the "bite" of the debris removal mechanisms, and debris recovery processing rates”); 
a radius of curvature of the inspection surface (inspected work surface) ([0076] “position Tools in contour with changing surface angles or conditions”; [0117] “ irregularities (e.g., curves, slopes, angles, or protrusions)”); and 
a thickness of the inspection surface (inspected work surface) ([0011] “During removal, varying thicknesses and densities must be detected and proper corrections made to the rate of axial transit through the conduit, the "bite" of the debris removal mechanisms, and debris recovery processing rates”).  
While Skrinde is silent to labeling each of the aforementioned attributes, either one of ordinary skill in the art at the time the invention was effectively filed would at once envisaged the inspection map as effectively labeling such attributes for the user to adequately understand and be capable of efficiently responding to, or nevertheless, or in the alternative, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to so provide said labels—the Examiner further taking Official Notice that labeling data for users is a conventional and common activity—and thus providing the aforementioned expected advantage further including that labeling decreases user error based on misconceptions.
 
Regarding claim 12, which depends on claim 11, 
 
Skrinde teaches wherein each inspection dimension is labeled with at least one of (at least implicitly suggested by: [0169] “A user enters commands and information into the computer through input devices such as a keyboard (2018) or a pointing device (2020)” and “graphical user interface” and “systems such as versions of Microsoft WindowsTM”; [0183] “visual image of the work area may be overlaid with schematics, plots, and identification of obstacles, deviations, or other data”; [0195] “display of the difference between planned, current, and past conditions”; see reference claim 10 “controllable time element”; [0183] “a representation or image (e.g., previously recorded, acquired from a camera, simulated, etc.) of the SROV may be incorporated to show its position, orientation, and movements with respect to the work area” and “accurate remote visual experience of the operation, enhanced by various simulated views of SROV position and orientation, and direct measures of work progress. Monitoring of SROV internal status via sensors (limited self-awareness') permits comparison to the planned goals of the current tasking, enabling adaptive response to changed conditions whether of infrastructure or SROV” and “visual image of the work area may be overlaid with schematics, plots, and identification of obstacles, deviations, or other data”; [0195] “provide real-time display of the SROV and its environment. Images (e.g., visual, sonar, ultrasonic, thermal, etc.) from sensors or previously recorded still images may be overlaid with blueprints, schematics, computer generated images or renderings (e.g., of fouling, debris, or obstacles), and supplemented with other sensor data”): 
numeric values (Examiner notes the numeric values from being at once so envisaged from at least the following: that a conventional keyboard input into a conventional operating system such as Microsoft Windows would include numbers such as 1, 2, or 3; that plots of data would comprise numeric values; that a display of a mathematical difference would comprise numeric values)
shading values (Examiner notes that shading is at once so envisaged from camera representations, noting that shading is associated with a difference in image brightness); 
transparency (Examiner notes that transparency is at once so envisaged from the overlaying of data, noting that if the overlay had no transparency, the overlay would block view of the under-image); 
a tool-tip indicator (silent, though the Examiner notes as an aside and generally related thereto that conventional operating systems such as Microsoft Windows includes tool-tip indicators); 
color values (Examiner notes that color is at once so envisaged from at least camera representations, and further notes that the utilization of color is a conventionally expected feature, including that conventional operating systems such as Microsoft Windows visually displays data in color); or 
hatching values (Examiner notes that hatching is at once so envisaged from at least blueprints which conventionally is inclusive of hatching).
The Examiner acknowledges that Skrinde does not explicitly state the preceding visualization property list.
However, either one of ordinary skill in the art at the time the invention was effectively filed would at once envisaged said list for the aforementioned reasons, or nevertheless, or in the alternative, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine such conventional features (Examiner is taking Official Notice thereof) with Skrinde’s visualization of data, exemplary noting that display of numeric values is ordinary and customary for identification of data including of coordinates, dates/times, & quantities, that shading is ordinary and customary for depiction of the behavior of light on objects and particularly useful for conveying three-dimensional spatial properties on a 2D computer monitor, that transparency is ordinary and customary for enabling overlaying of information in a manner enabling the user to visibly see both the overlay and underlay resulting in easier understanding of the data and the connections therebetween, that tool-tip indicators are ordinary and customary for conveying additional information on pointing demand while keeping the user display otherwise uncluttered of the extraneous information when not needed, that color displays is ordinary and customary for displaying data noting that color quickly and effectively conveys information to people including to highlight particular data, group items, & encode quantitative values, and that hatching is ordinary and customary in blueprints for conveying information such as material and/or ordinary and customary in representative drawings for aiding in conveyance of shading effects. See also prior art note in Conclusion.

Regarding claim 19, which depends on claim 18,
 
 Skrinde teaches further comprising: 
an inspection data circuit (portion of distributed control having control system hardware and operating environment for interpreting inspection data) structured to interpret inspection data (inspection data from robotic sensors) of an inspection surface (inspected work surface) (bold for emphasis: Title " Submersible Robotically Operable Vehicle System For Infrastructure Maintenance And Inspection”) interrogating an inspection surface (inspected work surface; see exemplary inspected surface of pipe in fig. 7) with a plurality of inspection sensors (bold for emphasis: [0001] “invention may be applied to a broad range of robotic and ROV technologies and a wide variety of work surfaces (typically a constructed surface)”; Abstract “apparatus merges diverse disciplines to effect inspecting, cleaning, treating, repairing”; [0075] “the SROV resolves these limitations (FIG. 6) in its ability to conduct, integrate and model a simultaneous multiplicity of sensor-based techniques. A collection of sensors can effectively form an envelope around the SROV (660 and 670), enabling the operator to be presented with a multi-faceted view and understanding of the `before and after" of work processes performance. This includes a detailed analysis of remediation performance, and resultant surface and subsurface conditions. Any new sensor can be added with the sensor's designer”); [0158]-[0159] provides an extensive list of sensors including “ultra sonic”, “imaging”, & “temperature” sensors, [0073] “analyze status signals from the SROV”; see also reference claim 10 “means for receiving any status report; means for storing any received status report; and, means for reviewing any set of received and stored status reports with a controllable time element allowing the review to be independent of the temporal linkage of the reports within that set”; Background “The Need” and “An Industry Example” [0004]-[0005] “fouling and “deterioration”; [0001] “solid debris, sludge, attached living organisms, damaged portions of the infrastructure”; [0075]; [0117] “automated remediation for any of the following: interior infrastructure surfaces as characterized by size, geometry, and irregularities (e.g., curves, slopes, angles, or protrusions); exterior infrastructure surfaces; a variety of types and amounts of fouling”; [0180] “inspection data used to identify obstacles, irregularities, fouling, and obstructions”; [0181] “detecting and working around types of obstacles or irregularities, autonomous pre-remediation and post-remediation inspection, and so on”; [0193] “fouling, debris, or obstacles”); and 
a robot positioning circuit (portion of distributed control having control system hardware and operating environment for interpreting position data) structured to interpret position data of an inspection robot (SROV) (bold for emphasis: [0076] “feedback of positioning, movement”; [0118] “Track Tool could have intelligence and sensors focusing on position, location, energy usage, internal temperature, drive tread motion, and pressure”; [0120] “Sensors respond with feedback of positioning, movement and other environmental results to provide a complete, closed-loop; [0121] “rotary positioning (i.e., radial orientation)” and “accurate radial and rotary positioning”; [0128] “includes a positioning sensor to indicate the position of travel” and “sensor arrays as required to instrument articulation issues (e.g., speed, acceleration”; [0132] “Sensors include any of the set of possible internal-to-the-module sensors (e.g., position, orientation, speed, electronic resistance, magnetic, accelerometric, force, pressure or chemical differentiation, angular deflection, haptic, self-check diagnostics, and other conditions)”; [0138] “sensors oriented to general operations and navigation and that may include sensors to detect orientation (e.g., lateral and longitudinal trim, depth, etc.), tilt (e.g., pitch, yaw, or roll), position (e.g., external references, transit, natural landmarks, or artificial landmarks from which SROV position may be computed relative to a map)”; [0143] “Position and orientation, both localized and global, of the rotating frame may be sensed via the Bus and on-board sensors for the Shoulder Module or a specific sub-portion pertinent to a specific sensor”; [0158] “Inspection activities may include real-time before and after sensing of work process performance, resultant surface finish and sub-surface structural condition, or the environment mapping to support navigation, orientation, and positioning”; [0177] “and monitors SROV parameters (e.g., position, travel, routing through the conduit, etc.); and navigates the SROV”; [0183] “Optionally, a representation or image (e.g., previously recorded, acquired from a camera, simulated, etc.) of the SROV may be incorporated to show its position, orientation, and movements with respect to the work area” and “views of SROV position and orientation”; [0187] “aggregates current real-world status data (returned by sensors (e.g., joint assembly, motion, positioning, and inspection sensors)”; [0198] “record of the insertion and transit of the SROV and its current position”; [0199] “The Navigation Subsystem (1960) receives signals and data relevant to SROV position and orientation, interprets those signals, determines SROV position and orientation, and forwards this information (1962) to other subsystems”; [0200] Positioning Subsystem; [0206] “sensors that provide measures of payout, position, operating, and health status”; [0225] “Other embodiments may utilize additional methods and means for determining position, including satellite or other global positioning frameworks, sonic, acoustic, laser telemetry, or any other practicable means that can provide positional data for the purposes of navigation, mapping or control”). 
Skrinde again does not expressly state wherein the circuitry are distinct circuits.
However, the Examiner’s analysis is substantially as put forth for the independent claim, including that only ordinary skill in the art is required to reallocate control operations to specialized circuitry components of a controller as convenient, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to so allocate with the expected benefits that the circuitry for each task can then be more specialized and more easily replaced and/or repaired/updated.

Regarding claim 23, which depends on claim 19,
 
 Skrinde teaches wherein the inspection map includes two features of the inspection surface (inspected work surface) and corresponding locations on the inspection surface (inspected work surface) (Examiner notes that numerous and corresponding locations on the inspection surface are inspected), each of the two features selected from a list consisting of: 
an obstacle ([0180] “inspection data used to identify obstacles, irregularities, fouling, and obstructions”; [0181] “detecting and working around types of obstacles or irregularities; [0193] “fouling, debris, or obstacles”); 
a surface build up ([0180] “inspection data used to identify obstacles, irregularities, fouling, and obstructions”; [0193] “fouling, debris, or obstacles”); 
a weld line ([0133] “welding”); 
a gouge (does not explicitly recite gouge, however so capable one of ordinary skill in the art at the time the invention was effectively filed would at once so envisage; [0001] “damaged portions of the infrastructure”; [0010] “broken or misaligned infrastructure (such as joints)”; [0020] “structural damage”; [0155] “A Rough Cut Unit (1630) (i.e., any tool capable of cutting, ripping, chipping, tearing, or digging away debris”); or 
a repaired section (Abstract “apparatus merges diverse disciplines to effect inspecting, cleaning, treating, repairing”; [0077] “It can flexibly incorporate and integrate multiple types of functionality (including inspection, maintenance and repair)”. 

Regarding claim 24, which depends on claim 19,
 
 Skrinde teaches wherein the inspection data (inspection data from robotic sensors) comprises an inspection dimension selected from a list consisting of: 
a temperature of the inspection surface (inspected work surface) ([0106] “sensors are embedded into all modules to track external (e.g., temperature”; [0116] “environmental information such as temperature”; [0118] “ Debris Removal Tool might have intelligence and sensors focusing on spin, resistance, temperatures, pressure, and surface conductivity”; [0159] “temperature”); 
a coating type of the inspection surface (inspected work surface) (broad yet reasonable interpretation: [0001] “sludge, attached living organisms”; [0180] “inspection data used to identify obstacles, irregularities, fouling, and obstructions”; [0193] “fouling, debris, or obstacles”. Examiner further notes in a more narrow interpretation, Skrinde implicitly so teaches in that the robot is able to identify and automatically perform operations dependent on the coating type including scraping, repairing, welding, etc.); 
a color of the inspection surface (inspected work surface) ([0183] ““a representation or image (e.g., previously recorded, acquired from a camera, simulated, etc.) of the SROV may be incorporated to show its position, orientation, and movements with respect to the work area” and “accurate remote visual experience of the operation, enhanced by various simulated views of SROV position and orientation, and direct measures of work progress. Monitoring of SROV internal status via sensors (limited self-awareness') permits comparison to the planned goals of the current tasking”; Examiner notes that color is at once so envisaged from at least camera representations, and further notes that the utilization of color is a conventionally expected feature, including that conventional operating systems such as Microsoft Windows visually displays data in color); 
a smoothness of the inspection surface (inspected work surface) ([0006] “rough surface of fouling”; [0131] “grinders”; [0153] “polishing”); 
an obstacle density of the inspection surface (inspected work surface) ([0011] “During removal, varying thicknesses and densities must be detected and proper corrections made to the rate of axial transit through the conduit, the "bite" of the debris removal mechanisms, and debris recovery processing rates”); 
a radius of curvature of the inspection surface (inspected work surface) ([0076] “position Tools in contour with changing surface angles or conditions”; [0117] “ irregularities (e.g., curves, slopes, angles, or protrusions)”); and 
a thickness of the inspection surface (inspected work surface) ([0011] “During removal, varying thicknesses and densities must be detected and proper corrections made to the rate of axial transit through the conduit, the "bite" of the debris removal mechanisms, and debris recovery processing rates”).  

Regarding claim 25, which depends on claim 24,
 
 Skrinde teaches wherein the inspection map includes visualization properties for each of the inspection dimensions, the visualization properties each including at least one of (at least implicitly suggested by: [0169] “A user enters commands and information into the computer through input devices such as a keyboard (2018) or a pointing device (2020)” and “graphical user interface” and “systems such as versions of Microsoft WindowsTM”; [0183] “visual image of the work area may be overlaid with schematics, plots, and identification of obstacles, deviations, or other data”; [0195] “display of the difference between planned, current, and past conditions”; see reference claim 10 “controllable time element”; [0183] “a representation or image (e.g., previously recorded, acquired from a camera, simulated, etc.) of the SROV may be incorporated to show its position, orientation, and movements with respect to the work area” and “accurate remote visual experience of the operation, enhanced by various simulated views of SROV position and orientation, and direct measures of work progress. Monitoring of SROV internal status via sensors (limited self-awareness') permits comparison to the planned goals of the current tasking, enabling adaptive response to changed conditions whether of infrastructure or SROV” and “visual image of the work area may be overlaid with schematics, plots, and identification of obstacles, deviations, or other data”; [0195] “provide real-time display of the SROV and its environment. Images (e.g., visual, sonar, ultrasonic, thermal, etc.) from sensors or previously recorded still images may be overlaid with blueprints, schematics, computer generated images or renderings (e.g., of fouling, debris, or obstacles), and supplemented with other sensor data”): 
numeric values (Examiner notes the numeric values from being at once so envisaged from at least the following: that a conventional keyboard input into a conventional operating system such as Microsoft Windows would include numbers such as 1, 2, or 3; that plots of data would comprise numeric values; that a display of a mathematical difference would comprise numeric values)
shading values (Examiner notes that shading is at once so envisaged from camera representations, noting that shading is associated with a difference in image brightness); 
transparency (Examiner notes that transparency is at once so envisaged from the overlaying of data, noting that if the overlay had no transparency, the overlay would block view of the under-image); 
a tool-tip indicator (silent, though the Examiner notes as an aside and generally related thereto that conventional operating systems such as Microsoft Windows includes tool-tip indicators); 
color values (Examiner notes that color is at once so envisaged from at least camera representations, and further notes that the utilization of color is a conventionally expected feature, including that conventional operating systems such as Microsoft Windows visually displays data in color); or 
hatching values (Examiner notes that hatching is at once so envisaged from at least blueprints which conventionally is inclusive of hatching).
The Examiner acknowledges that Skrinde does not explicitly state the preceding visualization property list.
However, either one of ordinary skill in the art at the time the invention was effectively filed would at once envisaged said list for the aforementioned reasons, or nevertheless, or in the alternative, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine such conventional features (Examiner is taking Official Notice thereof) with Skrinde’s visualization of data, exemplary noting that display of numeric values is ordinary and customary for identification of data including of coordinates, dates/times, & quantities, that shading is ordinary and customary for depiction of the behavior of light on objects and particularly useful for conveying three-dimensional spatial properties on a 2D computer monitor, that transparency is ordinary and customary for enabling overlaying of information in a manner enabling the user to visibly see both the overlay and underlay resulting in easier understanding of the data and the connections therebetween, that tool-tip indicators are ordinary and customary for conveying additional information on pointing demand while keeping the user display otherwise uncluttered of the extraneous information when not needed, that color displays are ordinary and customary for displaying data noting that color quickly and effectively conveys information to people including to highlight particular data, group items, & encode quantitative values, and that hatching is ordinary and customary in blueprints for conveying information such as material and/or ordinary and customary in representative drawings for aiding in conveyance of shading effects. See also prior art note in Conclusion.

Regarding claim 20, which depends on claim 18,
 
 Skrinde teaches further comprising updating the inspection map in response to the user focus value ([0138] “sensors oriented to general operations and navigation and that may include sensors to detect orientation (e.g., lateral and longitudinal trim, depth, etc.), tilt (e.g., pitch, yaw, or roll), position (e.g., external references, transit, natural landmarks, or artificial landmarks from which SROV position may be computed relative to a map)”; [0158] “Inspection activities may include real-time before and after sensing of work process performance, resultant surface finish and sub-surface structural condition, or the environment mapping to support navigation, orientation, and positioning”; [0198] “The Planning Subsystem (1950) receives sensor data and status, detects obstacles and other deviations from anticipated surface and infrastructure conditions (using, for example, maps, obstacle detection, and obstacle avoidance methods well-known to in the arts pertaining to robotics), develops plans (i.e., positioning and orientation commands necessary to negotiate the deviation and achieve the navigation goal using methods well-known to in the arts pertaining to robotics), and sends (1952) plans and information describing detected deviations to other subsystems”; [0225] “navigation, mapping or control”; [0183] “virtual, three-dimensional portrayal of the work area, the SROV as configured, and activities of the SROV, combining pre-loaded submerged infrastructure data with sensor data from the SROV during operation. For example, a previously acquired and loaded visual image of the work area may be overlaid with schematics, plots, and identification of obstacles, deviations, or other data. This data may be acquired, for example, by separate inspection or by the SROV during operation. Optionally, a representation or image (e.g., previously recorded, acquired from a camera, simulated, etc.) of the SROV may be incorporated to show its position, orientation, and movements with respect to the work area”; [0101] “conscious and intelligent human control open at all levels”; [0102] “provide operator-initiated control”; [0104] “remote control”; [0169] “through input devices such as a keyboard (2018) or a pointing device (2020). The keyboard permits entry of textual information into computer, as known within the art, and embodiments are not limited to any particular type of keyboard. The pointing device permits the control of the screen pointer provided by a graphical user interface (GUI) of operating systems” and “Other input devices (not shown) can include a microphone, joystick, game pad, gesture-recognition or expression recognition devices, or the like”; [0172] “graphical user interface (GUI) including a user-controllable pointer” and “web browser application program”; [0174]-[0176] operator interface, override and control; [0183] “The operator interface of the CCU preferably incorporates a virtual, three-dimensional portrayal of the work area, the SROV as configured, and activities of the SROV, combining pre-loaded submerged infrastructure data with sensor data from the SROV during operation” and “operator may change perspectives and viewing angles, zoom in and out, directly test the operating conditions using a `haptic` interface to verify the feasibility and/or safety of a Tool's operation, and control other viewing or display options so as to optimize monitoring, interaction, and control”; [0184] “Operator Instructions” and correlation to solution; [0186] “remote control means”; [0188] “Interfaces for operator input and output”; [0192] “application can detect (i.e., perceive, sense or compute) a situation and react appropriately (e.g., providing the information to a user, automatically correcting a detected problem, or otherwise responding”; [0193] “at least one interface (1912) for operators to interact with the software system, including output (e.g., video display, audio, optics, speech generation, haptics, etc.) and input (e.g., mouse and keyboard, touch, voice recognition, accelerometric, pressure, etc.)”; [0195] Interface Subsystem details [0211]; [0223] “continuous feedback and control reflecting current factors whether such is effected autonomously or under real-time human direction”). 

Regarding claim 21, which depends on claim 20,
 
 Skrinde teaches wherein updating the inspection map comprises updating an inspection plan ([0120] “Signals are transformed, according to Control Templates, from generic commands (e.g., for positioning and movement) into the detailed commands necessary to achieve the desired result using the actuators within that particular module. Sensors respond with feedback of positioning, movement and other environmental results to provide a complete, closed-loop, automation feedback cycle"; [0130] exemplary command responses including “make contact with the work surface”; [0138] “sensors oriented to general operations and navigation and that may include sensors to detect orientation (e.g., lateral and longitudinal trim, depth, etc.), tilt (e.g., pitch, yaw, or roll), position (e.g., external references, transit, natural landmarks, or artificial landmarks from which SROV position may be computed relative to a map)”; [0158] “Inspection activities may include real-time before and after sensing of work process performance, resultant surface finish and sub-surface structural condition, or the environment mapping to support navigation, orientation, and positioning”; [0198] “The Planning Subsystem (1950) receives sensor data and status, detects obstacles and other deviations from anticipated surface and infrastructure conditions (using, for example, maps, obstacle detection, and obstacle avoidance methods well-known to in the arts pertaining to robotics), develops plans (i.e., positioning and orientation commands necessary to negotiate the deviation and achieve the navigation goal using methods well-known to in the arts pertaining to robotics), and sends (1952) plans and information describing detected deviations to other subsystems”; [0225] “navigation, mapping or control”; [0183] “virtual, three-dimensional portrayal of the work area, the SROV as configured, and activities of the SROV, combining pre-loaded submerged infrastructure data with sensor data from the SROV during operation. For example, a previously acquired and loaded visual image of the work area may be overlaid with schematics, plots, and identification of obstacles, deviations, or other data. This data may be acquired, for example, by separate inspection or by the SROV during operation. Optionally, a representation or image (e.g., previously recorded, acquired from a camera, simulated, etc.) of the SROV may be incorporated to show its position, orientation, and movements with respect to the work area”; [0152] “Tool functionality can be mapped in terms of signals, commands, or other command, control, and sensor language elements”; [0169] “A user enters commands”; [0180] “inspection data used to identify obstacles, irregularities, fouling, and obstructions. From this information, simulation facilities are used to develop the SROV configuration requirements and a work plan. A work plan will typically include a path for navigation of the infrastructure, and commands for configured modules as the SROV transits the path”; [0186] “translating high-level operational command strings into a correlated set of low-level command streams targeted to a specific module, and for translating between internal signals from a sensor to a data format for inter-module communication and for communication to the remote control means (e.g., CCU”)). 

Regarding claim 22, which depends on claim 20,
 
 
 Skrinde teaches wherein updating the inspection map comprises ([0183] “The operator interface of the CCU preferably incorporates a virtual, three-dimensional portrayal of the work area, the SROV as configured, and activities of the SROV, combining pre-loaded submerged infrastructure data with sensor data from the SROV during operation” and “operator may change perspectives and viewing angles, zoom in and out, directly test the operating conditions using a `haptic` interface to verify the feasibility and/or safety of a Tool's operation, and control other viewing or display options so as to optimize monitoring, interaction, and control”):
selecting an inspection dimension to be displayed ([0106] “sensors are embedded into all modules to track external (e.g., temperature”; [0116] “environmental information such as temperature”; [0118] “ Debris Removal Tool might have intelligence and sensors focusing on spin, resistance, temperatures, pressure, and surface conductivity”; [0159] “temperature”; [0001] “sludge, attached living organisms”; [0180] “inspection data used to identify obstacles, irregularities, fouling, and obstructions”; [0193] “fouling, debris, or obstacles”; [0183] ““a representation or image (e.g., previously recorded, acquired from a camera, simulated, etc.) of the SROV may be incorporated to show its position, orientation, and movements with respect to the work area” and “accurate remote visual experience of the operation, enhanced by various simulated views of SROV position and orientation, and direct measures of work progress. Monitoring of SROV internal status via sensors (limited self-awareness') permits comparison to the planned goals of the current tasking”; Examiner notes that color is at once so envisaged from at least camera representations, and further notes that the utilization of color is a conventionally expected feature, including that conventional operating systems such as Microsoft Windows visually displays data in color; [0011] “During removal, varying thicknesses and densities must be detected and proper corrections made to the rate of axial transit through the conduit, the "bite" of the debris removal mechanisms, and debris recovery processing rates”; [0076] “position Tools in contour with changing surface angles or conditions”; [0117] “ irregularities (e.g., curves, slopes, angles, or protrusions)”; [0011] “During removal, varying thicknesses and densities must be detected and proper corrections made to the rate of axial transit through the conduit, the "bite" of the debris removal mechanisms, and debris recovery processing rates”; see dependent claim 24 for further details addressed therein and part of the thrust hereof); or
selecting a visualization property for an inspection dimension (noted as generic, [0183] “virtual, three-dimensional portrayal of the work area, the SROV as configured, and activities of the SROV, combining pre-loaded submerged infrastructure data with sensor data from the SROV during operation. For example, a previously acquired and loaded visual image of the work area may be overlaid with schematics, plots, and identification of obstacles, deviations, or other data. This data may be acquired, for example, by separate inspection or by the SROV during operation. Optionally, a representation or image (e.g., previously recorded, acquired from a camera, simulated, etc.) of the SROV may be incorporated to show its position, orientation, and movements with respect to the work area”. Further specific inspection dimensions at least implicitly suggested by: [0169] “A user enters commands and information into the computer through input devices such as a keyboard (2018) or a pointing device (2020)” and “graphical user interface” and “systems such as versions of Microsoft WindowsTM”; [0183] “visual image of the work area may be overlaid with schematics, plots, and identification of obstacles, deviations, or other data”; [0195] “display of the difference between planned, current, and past conditions”; see reference claim 10 “controllable time element”; [0183] “a representation or image (e.g., previously recorded, acquired from a camera, simulated, etc.) of the SROV may be incorporated to show its position, orientation, and movements with respect to the work area” and “accurate remote visual experience of the operation, enhanced by various simulated views of SROV position and orientation, and direct measures of work progress. Monitoring of SROV internal status via sensors (limited self-awareness') permits comparison to the planned goals of the current tasking, enabling adaptive response to changed conditions whether of infrastructure or SROV” and “visual image of the work area may be overlaid with schematics, plots, and identification of obstacles, deviations, or other data”; [0195] “provide real-time display of the SROV and its environment. Images (e.g., visual, sonar, ultrasonic, thermal, etc.) from sensors or previously recorded still images may be overlaid with blueprints, schematics, computer generated images or renderings (e.g., of fouling, debris, or obstacles), and supplemented with other sensor data”; see dependent claim 25 for further details addressed therein and part of the thrust hereof).

Regarding claim 28, which depends on claim 20, 
 Skrinde teaches wherein the user focus value comprises at least one of: 
an inspection data range value ([0183] “The operator interface of the CCU preferably incorporates a virtual, three-dimensional portrayal of the work area, the SROV as configured, and activities of the SROV, combining pre-loaded submerged infrastructure data with sensor data from the SROV during operation” and “operator may change perspectives and viewing angles, zoom in and out, directly test the operating conditions using a `haptic` interface to verify the feasibility and/or safety of a Tool's operation, and control other viewing or display options so as to optimize monitoring, interaction, and control”); 
an inspection data time value (see reference claim 10 “controllable time element”); 
a threshold value corresponding to at least one parameter of the linked inspection data ([0066] “automatic detection and programmed response to anticipated work requirements and conditions, while retaining the ultimate flexibility and adaptively by allowing human operator guidance and control when alerts concerning any unanticipated, exceptional, or interfering problems arise“; [0137] “monitoring of thresholds of sensors for values that have been or are about to be exceeded”; [0232] sensor or actuator profiles to which instruction executed by Control Units relate, including operating characteristics, operating thresholds and bounds, and the like, may be altered by, for example, loading new profiles into storage accessible by the Control Unit”; [0234] “report their status, and any change therein”); and 
a virtual mark (information marking) request corresponding to at least one position of the inspection map ([0107 “fully under human control”; [0198] “Planning Subsystem--The Planning Subsystem (1950) receives sensor data and status, detects obstacles and other deviations from anticipated surface and infrastructure conditions (using, for example, maps, obstacle detection, and obstacle avoidance methods well-known to in the arts pertaining to robotics), develops plans (i.e., positioning and orientation commands necessary to negotiate the deviation and achieve the navigation goal using methods well-known to in the arts pertaining to robotics), and sends (1952) plans and information describing detected deviations to other subsystems”; [0158] “environment mapping to support navigation, orientation, and positioning”; [0183] “The operator interface of the CCU preferably incorporates a virtual, three-dimensional portrayal of the work area, the SROV as configured, and activities of the SROV, combining pre-loaded submerged infrastructure data with sensor data from the SROV during operation”; [0195] “provide real-time display of the SROV and its environment. Images (e.g., visual, sonar, ultrasonic, thermal, etc.) from sensors or previously recorded still images may be overlaid with blueprints, schematics, computer generated images or renderings (e.g., of fouling, debris, or obstacles), and supplemented with other sensor data”; [0188] “input signals for control purposes”; [0186] “the `human operator`--to determine whether it will be better to run multiple passes, or to begin at one while simultaneously sending down multiple task-special units to allow, post-modification, multiple-Tool applications on a single pass--with appropriate `corrections` for the just-affected target”).

Regarding claim 27, which depends on claim 18, 
 Skrinde teaches wherein the user focus value comprises event type data indicating that the user focus value was generated in response at least one of: 
a mouse position ([0195] “interface (1912) for operators to interact with the software system, including output (e.g., video display, audio, optics, speech generation, haptics, etc.) and input (e.g., mouse”); [0169] “through input devices such as a keyboard (2018) or a pointing device (2020). The keyboard permits entry of textual information into computer, as known within the art, and embodiments are not limited to any particular type of keyboard. The pointing device permits the control of the screen pointer provided by a graphical user interface (GUI) of operating systems”; [0172] “The computer can be operated using at least one operating system to provide a graphical user interface (GUI) including a user-controllable pointer); 
a menu-selection ([0169] “graphical user interface (GUI) of operating systems”; [0172] “The computer can be operated using at least one operating system to provide a graphical user interface (GUI) including a user-controllable pointer. The computer can have at least one web browser application program executing within at least one operating system, to permit users of the computer to access an intranet, extranet or Internet”; at once so envisaged that a GUI uses menus to carry out commands) ; 
a touch screen indication ([0195] “input (e.g., mouse and keyboard, touch, voice recognition, accelerometric, pressure, etc.)”;; 
a key stroke ([0169] “through input devices such as a keyboard (2018)” and “The keyboard permits entry of textual information into computer, as known within the art, and embodiments are not limited to any particular type of keyboard”; [0195] “input (e.g., mouse and keyboard”); and 
a virtual gesture ([0169] “gesture-recognition or expression recognition devices, or the like”). 

Claim(s) 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s parent invention publication* by Loosararian et al (US 20180181136 A1; hereafter “Loosarian”).
*NOTE: Independent claim 13 comprises a mixture of matter supported by the parent invention publication/application and new matter added in the continuation-in-part. 
Please also see the indication of allowable subject matter suggested by the Examiner in the Allowable Subject Matter section pertaining to the claim subject matter fully and only supported by the parent publication/application.


    PNG
    media_image1.png
    463
    371
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    536
    374
    media_image2.png
    Greyscale

Regarding independent claim 13,
 

Loosararian previously disclosed in the parent application/publication (see at least figures above; the Examiner is of the position that the support for the subject matter in the parent application/publication is trivially present and that the Applicant is already knowledgeable thereof, however, further explicit citations may additionally be provided upon acknowledgement of lack of support and request for further evidence to the contrary):
a system comprising: 
an inspection robot comprising at least one payload; 
at least two arms, wherein each arm is pivotally mounted to a payload; 
at least two sleds, wherein each sled is mounted to one of the arms; 
a plurality of inspection sensors, each inspection sensor coupled to one of the sleds such that each sensor is operationally couplable to an inspection surface, 
wherein the sleds are horizontally distributed on the inspection surface at selected horizontal positions, and 
wherein each of the arms is horizontally moveable relative to a corresponding payload; and
a controller comprising:  306Attorney Docket No. GROB-0007-U02-C02
an inspection data circuit structured to interpret inspection data of the inspection surface; 
a robot positioning circuit structured to interpret position data of the inspection robot; 
a processed data circuit structured to link the inspection data with the position data to determine position-based inspection data; and 
an inspection visualization circuit structured to determine the inspection map in response to the inspection visualization request based on the position-based inspection data.

Loosararian also teaches:
interpreting an inspection visualization request for an inspection map ([0111] “In a further example, the inspection visualization circuit 810 determines the inspection map 818 in response to an inspection visualization request 820, for example from a client computing device 826”); and 
providing the inspection map ([0012] “FIG. 8 is a schematic block diagram of an apparatus for providing an inspection map”). 

Loosararian did not previously disclose a controller comprising:  306Attorney Docket No. GROB-0007-U02-C02 
a user interaction circuit structured to interpret an inspection visualization request for an inspection map; and
a provisioning circuit structured to provide the inspection map.  
However the difference is trivially obvious in that the functionality of the controller for the aforementioned requesting and provisioning limitations pertaining to the inspection map may be so provided as circuits.
The Examiner further notes that it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179 (BPAI. 1969), and that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art, Howard v. Detroit Stove Works, 150 U.S. 164 (1893); see also In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965), and MPEP 2144.04 (V)(B). In the present case, only ordinary skill in the art is required to reallocate control operations to specialized circuitry components of a controller as convenient, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to so allocate with the expected benefits that the circuitry for each task can then be more specialized and more easily replaced and/or repaired/updated.
The Examiner notes that the claim may be amended to exclude the new matter of the continuation-in-part and be allowable, see suggestion in Allowable subject matter section.

Regarding claim 14, which depends on claim 13,
 
 Loosararian previously reasonably taught/suggested in the parent application/publication wherein the inspection map includes a layout of the inspection surface based on the position-based inspection data, and 
wherein the layout is in at least one of: 
real space; and 
 virtual space (at least [0182] “a marking operation (e.g., marking an anomaly, shape difference, and/or detected obstacle in real space--such as on the inspection surface--and/or in virtual space such as on an inspection map)”).  

Regarding claim 15, which depends on claim 13,
 
Loosararian previously reasonably taught/suggested in the parent application/publication wherein the inspection visualization circuit is further structured to identify a feature of the inspection surface and a corresponding locations on the inspection surface, 
 wherein the feature is selected from a list consisting of: 
 an obstacle; 
 surface build up; 
 a weld line; 
 a gouge; and 
 a repaired section ([0112] “the inspection visualization circuit incorporates the system data 816 or portions thereof into the inspection map 818”; [0114] “Additionally or alternatively, physical elements such as obstacles, build up on the inspection surface, weld lines, gouges, repaired sections, photos of the location (e.g., the inspection map 818 laid out over a panoramic photograph of the inspection surface 500 with data corresponding to the physical location depicted), may be depicted with or as a part of the inspection map 818.”).  
The Examiner notes that the differences in language appear to be trivial difference not amounting to a patentable difference and/or obvious, the Examiner’s analysis of the controller and the allocation to circuits thereof is substantially as previously put forth for the independent claim.

Allowable Subject Matter
Claim(s) 16-17 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding dependent claim 16, 
 
the prior art fails to disclose or motivate one skilled in the art to manufacture a system comprising (omissions/paraphrasing for brevity/clarity; additional emphasis in italics) “an inspection robot" and "wherein the inspection robot further comprises” “at least two connectors, each connector comprising: 
 a connector body having a first end for coupling with a corresponding one of the at least two drive modules and a second end for pivotally engaging the inspection chassis”, and “an electrical interface structured to couple an electrical power source from the inspection chassis to a power load of the corresponding drive module, and further structured to provide electrical communication between307Attorney Docket No. GROB-0007-U02-C02 the controller and at least one of a sensor, an actuator, or a drive controller positioned on the corresponding drive module”, and “a mechanical component defined, at least in part, by the connector body and structured to selectively and releasably couple the connector body to the inspection chassis" in further combination with the remaining limitation(s) of the claim. 
Further dependent claim 17 of the above indicated claim is/are likewise indicated as comprising allowable subject matter.

Examiner Proposed Claim similar to independent claim 13 (shown below) would be Allowable.
Examiner Proposed Claim similar to independent claim 13,
A system comprising: 
an inspection robot comprising at least one payload; 
at least two arms, wherein each arm is pivotally mounted to a payload; 
at least two sleds, wherein each sled is mounted to one of the arms; 
a plurality of inspection sensors, each inspection sensor coupled to one of the sleds such that each sensor is operationally couplable to an inspection surface, 
wherein the sleds are horizontally distributed on the inspection surface at selected horizontal positions, and 
wherein each of the arms is horizontally moveable relative to a corresponding payload; 
and a controller comprising:  306Attorney Docket No. GROB-0007-U02-C02 
an inspection data circuit structured to interpret inspection data of the inspection surface; 
a robot positioning circuit structured to interpret position data of the inspection robot; 
a user interaction circuit structured to interpret an inspection visualization request for an inspection map; and
a processed data circuit structured to link the inspection data with the position data to determine position-based inspection data; and 
wherein the control is further : 
determine the inspection map in response to the inspection visualization request based on the position-based inspection data; and 
.  

The following is a statement of reasons for the indication of allowable subject matter: 
Regarding Examiner Proposed Claim similar to independent claim 13,
 the prior art fails to disclose or motivate one skilled in the art to manufacture a system comprising “an inspection robot comprising at least one payload; 
at least two arms, wherein each arm is pivotally mounted to a payload; 
 at least two sleds, wherein each sled is mounted to one of the arms; 
a plurality of inspection sensors, each inspection sensor coupled to one of the sleds such that each sensor is operationally couplable to an inspection surface, 
 wherein the sleds are horizontally distributed on the inspection surface at selected horizontal positions, and 
wherein each of the arms is horizontally moveable relative to a corresponding payload” in further combination with the remaining limitations of the claim.
The Examiner also cautions Applicant with regards to further dependent claims that any subject matter comprising new matter of the continuation-in-part may likewise have the parent publication utilized to teach the remaining non-new matter. The Examiner also draws Applicant’s attention to independent claim 9 of 16687094 (as found in US 20200159237 A1) and independent claim 22 of 16869640 (as found in US 20200264615 A1).
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. Applicant is invited to review PTO form 892 accompanying this Office Action listing Prior Art relevant to the instant invention cited by the Examiner.
The Examiner notes with regards to visualization properties for data that Applicant cited US 20080079723 A1 and Examiner cited non-patent literature “The Visual Display
 of Quantitative Information” by Tufte are particularly relevant.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID L SINGER whose telephone number is 303-297-4317. The Examiner can normally be reached Monday - Friday 7:30am - 5:00pm MT, EXCEPT alternating Friday.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID L SINGER/Examiner, Art Unit 2856